

AIR COMMERCIAL REAL ESTATE ASSOCIATION
STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE -- NET
(DO NOT USE THIS FORM FOR MULTI-TENANT BUILDINGS)
1.    Basic Provisions ("Basic Provisions").
1.1
Parties: This Lease ("Lease"), dated for reference purposes only February 28,
2015 ,is

made by and between Martin Shephard, Trustee of the Shephard Family Trust of
1998
("Lessor")
and VCA, Inc., a Delaware corporation, f/k/a
VCA Antech, Inc., a Delaware corporation ("Lessee"),
(collectively the "Parties," or Individually a "Party").
1.2    Premises: That certain real property, including all improvements therein
or to be provided by Lessor under the terms of this Lease, and commonly known as
12421 W. Olympic Boulevard, Los Angeles 90064 ,
located in the County of Los Angeles     , State of California ,
and generally described as (describe briefly the nature of the property and, If
applicable, the "Project", if the property Is located within a Project)
an approximately 53,970 square foot parcel of land containing an approximately
30,944 square foot commercial building located at the above-stated address

("Premises"). (See also Paragraph 2)
1.3
Term: 4 years and 5 months ("Original Term") commencing March 1, 2015

("Commencement Date") and ending July 31, 2019     ("Expiration Date"). (See
also Paragraph 3)
1.4
Early Possession: if the Premises are available Lesson may have non exclusive
possession of the Premises commencing

(“Early Possession Date”) (See also Paragraphs 3.2 and 3.3)
1.5
Base Rent: $55,673.47 per month ("Base Rent"), payable on the first (1st) day of

each month commencing March 1, 2015
, (See also Paragraph 4)
þ If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted. See Paragraph 52
1.6    Base Rent and Other Monies Paid Upon Execution:
(a)    Base Rent: $ 55,673.47 (for the period
March 1, 2015 - March 31, 2015
.
(b)    Security Deposit: $ 63,427.12 ("Security Deposit"). (See also Paragraph
5)
(c)    Association Fees: $ N/A for the period
(d)    Other: $N/A     for
                                                                                                                                                                                                                                                                    
(e)    Total Due Upon Execution of this Lease:
$119,100.59 (including credit of $46,049.12 from that certain Standard
Industrial/ Commercial Multi-Tenant Lease - Net between Lessor and Lessee dated
June 9, 2004 (the "Original Suite A Lease") with respect to an approximately
17,576 square foot portion of the Premises ("Suite A"), pursuant to which,
Lessee occupied Suite a immediately prior to the Commencement Date ("Lessee's
Previous Occupancy")). .
1.7
Agreed Use: General office and related uses and for any other lawful purpose
(except as otherwise set forth in this Lease)    

. (See also Paragraph 6)
1.8
Insuring Party: Lessor is the "Insuring Party" unless otherwise stated herein.
(See also Paragraph 8). See Addendum.

1.9
Real Estate Brokers: (See also Paragraph 15 and 25)

(a) Representation: The following real state brokers (the "Brokers") and
brokerage relationships exist in the transaction (check applicable boxes);


o represents Lessor exclusively (“Lessor’s Broker”);
o represents Lessor exclusively (“Lessor’s Broker”); or
o represents both lessor or lessee (“ Dual Agency”),
(b) Payment to Brokers: Upon execution and delivery of this lease by both
Parties, Lessor shall pay to the Brokers the brokerage fee agreed to in a
separate written agreement (or if there is no such agreement, the sum of
___________ or___________% of the total Base Rent) for the brokerage services
rendered by the Brokers.
1.10
Guarantor, The obligations of the Lessee under this Lease are to be guaranteed
by

                                                                                                                                                                                                                                                                   
1.11 Attachments. Attached hereto are the following, all of which constitute a
part of this Lease:
þ an Addendum consisting of Paragraphs 1.9, 2.2, 6.2(g), 6.3, 8.7, 8.10, 8.11,
10.1, 10.5, 12.4, 13.7, 53            through 55     ;
o a plot plan depleting the Premises;
o a current set of the Rules and Regulations;
o a Work Letter;



 
1
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



þ a energy disclosure addendum is attached;
þ other (specify): Option to Extend; Rent Adjustment.
                                                                                                                                                                                                                                                                   
.
2.
Premises.

2.1    Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. While the approximate square
footage of the Premises may have been used In the marketing of the Premises for
purposes of comparison, the Base Rent stated herein Is NOT tied to square
footage and Is not subject to adjustment should the actual size be determined to
be different. Note: Lessee is advised to verify the actual size prior to
executing this Lease.
2.2    Condition. Lesser shall deliver the Premises to Lessee broom clean and
free of debris on the Commencement Date or the Early Possession Date, whichever
first occurs ("Start Date"). and, so long as the required service contracts
described in Paragraph 7.1(b) below are obtained by Lessee and in effect within
thirty days following the Start Date, warrants that the existing electrical,
plumbing, fire sprinkler, lighting, heating, ventilating and air conditioning
systems ("HVAC"). loading doors sump pumps. if any, and all other such elements
in the Premises, other than those constructed by Lessee, shall be in good
operating condition on said date. that the structural elements of the roof,
bearing walls and foundation of any buildings on the Premises (the "Building")
shall be free of material defects, and that the Premises do not contain
hazardous levels of any mold or fungi defined as to do under applicable state or
federal law. If a non compliance with said warranty exists as of the Start Date,
or if one of such systems of elements should malfunction or fail within the
appropriate warranty period, Lessor shall, as Lessor’s sale obligation with
respect to such matter, except as otherwise provided in this Lease, promptly
after receipt of written notice from Lessee selling forth with specificity the
nature and extent of such non compliance, malfunction or failure, rectify same
at Lessor's expense. The warranty periods shall be as follows; (i) S months as
to the HVAC systems, and (ii) 30 days as to the remaining systems and other
elements of the building if Lessee does not give Lessor the required notice
within the appropriate warranty period, correction of any such non compliance,
malfunction or failure shall be the obligation of Lessee at Lessee's sale cost
and expense. Lessor also warrants, that unless otherwise specified in writing,
Lessor is unaware of (I) any recorded Notices of Default affecting the Premise:
Suite B (ii) any delinquent amounts due under any loan secured by the Premises;
and (iii) any bankruptcy proceeding affecting the Premises. Subject to the
foregoing and Paragraph 2.3 below. Lessee accepts the Premises in its existing,
as-is condition. See Addendum.
2.3    Compliance. Lesser warrants that to the best of its knowledge the
improvements on Subject to Paragraph 2.2 above, Lessee accepts the Premises
as-is with all faults. Lessee is solely responsible for determining whether the
Premises comply with the building codes, applicable laws, covenants or
restrictions of record, regulations, and ordinances ("Applicable Requirements”)
that were in effect at the time that each Improvement, or portion thereof, was
constructed. Said warranty does not-apply to the use to which Lessee will put
the Premises. modifications which may be required by the Americans with
Disabilities Act of any similar laws as a result of Lessee's use (see Paragraph
50), or to any Alterations or Utility installations (as defined in Paragraph
7.3(a)) made or to be made by Lessee. NOTE: Lessee is responsible for
determining whether or not the Applicable Requirements, and especially the
zoning, are appropriate for Lessee's intended use, and acknowledge that past
uses of the Premises may no longer be allowed. If the Premises do not comply
with said warranty, Lesser shall, except as otherwise provided, Lesser's
expense. If Lesses does not give Lesser Written notice of a non compliance with
this warranty within 6 months following the Start Date, correction of that non
compliance shall be the obligation of Lesses at Lessee's sole cost and expense.
If the Applicable Requirements are hereafter changed so as to require during the
term of this Lease the construction of an addition to or an alteration of the
Premises and/or Building, the remediation of any Hazardous Substance, or the
reinforcement or other physical modification of the Unit, Premises and/or
Building ("Capital Expenditure"), Lessor and Lessee shall allocate the cost of
such work as follows:
(a)    Subject to Paragraph 2.3(c) below, if such Capital Expenditures are
required as a result of the specific and unique use of the Premises by Lessee as
compared with uses by tenants In general, Lessee shall be fully responsible for
the cost thereof, provided, however that if such Capital Expenditure Is required
during the last 2 years of this Lease and the cost thereof exceeds 6 months'
Base Rent, Lessee may instead terminate this Lease unless Lessor notifies
Lessee, in writing, within 10 days after receipt of Lessee's termination notice
that Lessor has elected to pay the difference between the actual cost thereof
and an amount equal to 6 months' Base Rent If Lessee elects termination, Lessee
shall Immediately cease the use of the Premises which requires such Capital
Expenditure and deliver to Lessor written notice specifying a termination date
at least 90 days thereafter. Such termination date shall, however, in no event
be earlier than the last day that Lessee could legally utilize the Premises
without commencing such Capital Expenditure.
(b)    If such Capital Expenditure is not the result of the specific and unique
use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor shall pay for such Capital Expenditure and Lessee
shall only be obligated to pay, each month during the remainder of the term of
this Lease or any extension thereof, on the date that on which the Base Rent Is
due, an amount equal to 1 /144th of the portion of such costs reasonably
attributable to the Premises. Lessee shall pay Interest on the balance but may
prepay its obligation at any time. If, however, such Capital Expenditure is
required during the last 2 years of this Lease or if Lesser reasonably
determines that it is not economically feasible to pay its share thereof, Lesser
shall have the option to terminate this lease upon 90 days prior written notice
to Lessee unless Lessee notifies Lesser, in writing, within 10 days after
receipt of Lesser’s termination notice that Lessee will pay for such Capital
Expenditure. If Lesser does not effect to terminate, and falls to tender its
share of any such Capital Expenditure. Lessee may advance such funds and deduct
same, with interest, from Rent until Lesser’s share of such costs have been
fully paid. If Lessee is unable to finance Lesser’s share, or if the balance of
the Rent due and payable for the remainder of this Lease is not sufficient to
fully reimburse Lessee on and offset basis. Lessee shall have the right to
terminate this Lease upon 30 days written notice to Lesser.
(c)    Notwithstanding the above, the provisions concerning Capital Expenditures
are Intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are Instead triggered by Lessee as a
result of an actual or proposed change In use, change in Intensity of use, or
modification to the Premises then, and in that event. Lessee shall either (i)
Immediately cease such changed use or intensity of use and/or take such other
steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or (ii) complete such Capital Expenditure at Its own expense.
Lessee shall not, however, have any right to terminate this Lease.
2.4    Acknowledgments. Lessee acknowledges that: (a) it has been given an
opportunity to Inspect and measure the Premises, (b) it has been advised by
Lessor and/or Brokers to satisfy itself with respect to the size and condition
of the Premises (Including but not limited to the electrical, HVAC and fire
sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with

 
2
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



Disabilities Ad), and their suitability for Lessee's intended use, (c) Lessee
has made such Investigation as It deems necessary with reference to such matters
and assumes all responsibility there for as the same relate to Its occupancy of
the Premises, (d) It Is not relying on any representation as to the size of the
Premises made by Brokers or Lessor, (e) the square footage of the Premises was
not material to Lessee's decision to lease the Premises and pay the Rent stated
herein, and (f) neither Lessor nor, Lessor's agents, nor Brokers have made any
oral or written representations or warranties with respect to said matters other
than as set forth in this Lease. In addition, Lesser acknowledges that: (i)
Brokers have made no representations, premises or warranties concerning Lessee's
ability to honor the Lease or suitability to occupy the Premises, and (ii) it is
Lessor's sole responsibility to investigate the financial capability and/or
suitability of all proposed tenants.
2.5    Lessee as Prior Owner/Occupants. The warranties made by Lesser in
Paragraph 2 shall be of no force or effect if immediately prior to the Start
Date, Lessee was the owner or occupant of the Premises. In such event, Lessee
shall be responsible for any necessary corrective work.
3.
Term.

3.1    Term. The Commencement Date, Expiration Date and Original Term of this
Lease are as specified in Paragraph 1.3.
3.2    Early possession. Any provision herein granting Lessee Early Possession
of the Premises is subject to and conditioned upon the Premises being available
for such possession prior to the Commencement Date. Any grant of Early
Possession only conveys a non exclusive right to occupy the Premises. If Lessee
totally or partially occupies the Premises prior to the Commencement Date. the
obligation to pay Base Rent shall be abated for the period of such Early
Possession. All other terms of this Lease (including but not limited to the
obligations to pay Real Property Taxes and insurance premiums and to maintain
the Premises) shall be in effect during such period. Any such Early Possession
shall affect the Expiration Date
3.3    Delay in Possession. Lessee acknowledges that it is in possession of
Suite A. Lessee further acknowledges that Lessor's delivery of the remaining
portion of the Premises ("Suite B") is contingent, on the previous tenant
vacating prior to the Commencement Date. Accordingly, solely with respect to
Suite B, Lessor agrees to use Its best commercially reasonable efforts to
deliver possession of the Premises to Lessee by the Commencement Date. If,
despite said efforts, Lessor is unable to deliver possession by such dale,
Lessor shall not be subject to any liability there for, nor shall such failure
affect the validity of this Lease or change the Expiration Date. If Lessor is
unable to deliver possession of Suite B on the Commencement Date,
notwithstanding anything to the contrary set forth in this Lease. Lessee's
occupancy of Suite A shall continue pursuant to the Original Suite A Lease and
this Lease shall not become effective and the Original Suite A Lease shall not
be superseded until such possession Is delivered. The later to occur of the
Commencement Date and the date Lessor delivers possession of Suite B Is referred
to herein as the "Start Date." If the Start Date Is a date other than the
Commencement Date, Rent due for the month In which the Start Date occurs shall
be prorated based on the number of days in such month and shall be adjusted to
take Into account any amounts paid under the Original Suite A Lease with respect
to such month. Lease shall not, however, be obligated to pay Rent or perform its
other obligations until Lessor delivers possession of the Premises and any
period of rent abatement that Lessee would otherwise have enjoyed shall run from
the date of delivery of possession and continue for a period equal to what
Lessee would otherwise have enjoyed under the terms hereof, but minus any days
of delay caused by the acts or omissions of Lessee. If possession is not
delivered within 60 days after the Commencement Date, as the same may be
extended under the terms of any Work Letter executed by Parties, Lessee may, at
Its option, by notice in writing within 10 days after the end of such 60 day
period, cancel this Lease, in which event the Parties shall be discharged from
all obligations hereunder. If such written notice is not received by Lessor
within said 10 day period, Lessee's right to cancel shall terminate. If
possession of the Premises is not delivered within 120 days after the
Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing.
3.4    Lessee Compliance. Lessor shall not be required to deliver possession of
the Premises Suite B to Lessee until Lessee complies with its obligation to
provide evidence of insurance (Paragraph 8.5). Pending delivery of such
evidence, Lessee shall be required to perform all of its obligations under this
Lease from and after the Start Date. Including the payment of Rent,
notwithstanding Lessor's election to withhold possession pending receipt of such
evidence of Insurance. Further, if Lessee is required to perform any other
conditions prior to or concurrent with the Start Date, the Start Date shall
occur but Lessor may elect to withhold possession until such conditions are
satisfied.
4.
Rent

4.1.    Rent Defined. All monetary obligations of Lessee to Lessor under the
terms of this Lease (except for the Security Deposit) are deemed to be rent
("Rent").
4.2    Payment. Lessee shall cause payment of Rent to be received by Lessor In
lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which it is due.
All monetary amounts shall be rounded to the nearest whole dollar. In the event
that any invoice prepared by Lessor is Inaccurate such inaccuracy shall not
constitute a waiver and Lessee shall be obligated to pay the amount set forth in
this Lease. Rent for any period during the term hereof which Is for less than
one full calendar month shall be prorated based upon the actual number of days
of said month. Payment of Rent shall be made to Lessor at its address stated
herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor's rights to the balance of such Rent,
regardless of Lessor's endorsement of any check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor Is
dishonored for any reason. Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
Rent be paid by cashier's check. Payments will be applied first to accrued late
charges and attorney's fees, second to accrued Interest, then to Base Rent,
Insurance and Real Property Taxes, and any remaining amount to any other
outstanding charges or costs.
4.3    Association Fees. In addition to the Base Rent, Lessee shall pay to
Lessor each month an amount equal to any owner's association or condominium fees
levied or assessed against the Premises. Said monies shall be paid at the same
time and in the same manner as the Base Rent.
5.    Security Deposit. Lessee shall deposit with Lessor upon execution hereof
the Security Deposit as security for Lessee's faithful performance of its
obligations under this Lease. If Lessee falls to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount already due Lessor, for Rents
which will be due in the future, and/ or to reimburse or compensate Lessor for
any liability, expense, loss or damage which Lessor may suffer or incur by
reason thereof. If Lessor uses or applies all or any portion of the Security
Deposit, Lessee shall within 10 days after written request therefor deposit
monies with Lessor sufficient to restore said Security Deposit to the full
amount required by this Lease. If the Base Rent Increases during the term of
this Lease, Lessee shall, upon written request from

 
3
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



Lessor, deposit additional monies with Lessor so that the total amount of the
Security Deposit shall at all times bear the same proportion to the increased
Base Rent as the Initial Security Deposit bore to the Initial Base Rent. Should
the Agreed Use be amended to accommodate a material change in the business of
Lessee or to accommodate a sublessee or assignee, Lessor shall have the right to
increase the Security Deposit to the extent necessary, In Lessor's reasonable
judgment, to account for any increased wear and tear that the Premises may
suffer as a result thereof. If a change in control of Lessee occurs during this
Lease and following such change the financial condition of Lessee is, in
Lessor's reasonable Judgment, significantly reduced, Lessee shall deposit such
additional monies with Lessor as shall be sufficient to cause the Security
Deposit to be at a commercially reasonable level based on such change in
financial condition. Lessor shall not be required to keep the Security Deposit
separate from its general accounts. Within 90 days after the expiration or
termination of this Lease, Lessor shall return that portion of the Security
Deposit not used or applied by Lessor. No part of the Security Deposit shall be
considered to be held in trust, to bear Interest or to be prepayment for any
monies to be paid by Lessee under this Lease.
6.    Use.
6.1    Use. Lessee shall use and occupy the Premises only for the Agreed Use, or
any other legal use which is reasonably comparable thereto, and for no other
purpose. Lessee shall not use or permit the use of the Premises in a manner that
is unlawful, creates damage, waste or a nuisance, or that disturbs occupants of
or causes damage to neighboring premises or properties. Other than guide, signal
and seeing eye dogs, Lessee shall not keep or allow in the Premises any pets,
animals, birds, fish, or reptiles. Lessor shall not unreasonably withhold or
delay its consent to any written request for a modification of the Agreed Use,
so long as the same will not impair the structural integrity of the improvements
on the Premises or the mechanical or electrical systems therein, and/or is not
significantly more burdensome to the Premises. If Lessor elects to withhold
consent, Lessor shall within 7 days after such request give written notification
of same, which notice shall include an explanation of Lessor's objections to the
change in the Agreed Use.
6.2    Hazardous Substances.
(a)    Reportable Uses Require Consent. The term "Hazardous Substance" as used
in this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either, (i)
potentially Injurious to the public health, safety or welfare, the environment
or the Premises, (ii) regulated or monitored by any governmental authority, or
(iii) a basis for potential liability of Lessor to any governmental agency or
third party under any applicable statute or common law theory. Hazardous
Substances shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, and/or crude oil or any products, by-products or fractions thereof.
Lessee shall not engage in any activity in or on the Premises which constitutes
a Reportable Use of Hazardous Substances without the express prior written
consent of Lessor and timely compliance (at Lessee's expense) with all
Applicable Requirements. "Reportable Use" shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of general office and related use. the
Agreed use, ordinary office supplies (copier toner, liquid paper, glue, etc.)
and common household cleaning materials, so long as such use is in compliance
with all Applicable Requirements, is not a Reportable Use, and does not expose
the Premises or neighboring property to any meaningful risk of contamination or
damage or expose Lessor to any liability therefor. In addition, Lessor may
condition its consent to any Reportable Use upon receiving such additional
assurances as Lessor reasonably deems necessary to prost protect Itself, the
public, the Premises and/or the environment against damage, contamination,
injury and/or liability, including, but not limited to, the installation (and
removal on or before Lease expiration or termination) of protective
modifications (such as concrete encasements) and/or Increasing the Security
Deposit. Lessor represents to Lessee that Lessor has no actual knowledge of any
reportable use of Hazardous Substances at the Premises. As used In this Section
6.2 the phrase 'Lessor has no actual knowledge" shall mean and refer to the
actual knowledge of Martin Shephard and/or Richard Shephard, without a duty of
Investigation.
(b)    Duty to Inform Lessor. If Lessee knows, or has reasonable cause to
believe, that a Hazardous Substance has come to be located in, on, under or
about the Premises, other than as previously consented to by Lessor, Lessee
shall Immediately give written notice of such fact to Lessor, and provide Lessor
with a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance. If Lessor receives written
notice that a Hazardous Substance has come to be located in, on. under or about
the Premises, Lessor shall Immediately give written notice of such fact to
Lessee, and provide Lessee with a copy of any report, notice, claim or other
documentation which it has concerning the presence of such Hazardous Substance,
(c)    Lessee Remediation. Lessee shall not cause or permit any Hazardous
Substance to be spilled or released in, on, under, or about the Premises
(Including through the plumbing or sanitary sewer system) and shall promptly, at
Lessee's expense, comply with all Applicable Requirements and take all
Investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee, or any third party.
(d)    Lessee Indemnification. Lessee shall Indemnify, defend and hold Lessor,
Its agents, employees, lenders and ground lessor, if any, harmless from and
against any and all loss of rents and/or damages, liabilities, Judgments,
claims, expenses, penalties, and attorneys' and consultants' fees (collectively.
"Claims") arising out of or involving any Hazardous Substance brought onto the
Premises by or for Lessee (Including in connection with Lessee's Previous
Occupancy), or any third party (provided, however, that Lessee shall have no
liability under this Lease with respect to underground migration of any
Hazardous Substance under the Premises from adjacent properties not caused or
contributed to by Lessee). Lessee's obligations shall Include, but not be
limited to, the effects of any contamination or Injury to person, property or
the environment created or suffered by Lessee, and the cost of Investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Lease. No termination, cancellation or release
agreement entered into by Lessor and Lessee shall release Lessee from Its
obligations under this Lease with respect to Hazardous Substances, unless
specifically so agreed by Lessor in writing at the time of such agreement.
(e)    Lessor Indemnification. Except as otherwise provided in paragraph 8,7,
Lessor and its successors and assigns shall indemnify, defend, reimburse and
hold Lessee, its employees and lenders, harmless from and against any and all
Claims environmental damages, including the cost of remediation, which result
from Hazardous Substances which existed on the Premises prior to Lessee's
occupancy Previous

 
4
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



Occupancy or which are caused by the gross negligence or willful misconduct of
Lessor, its agents or employees. Lessor's obligations, as and when required by
the Applicable Requirements, shall include, but not be limited to, the cost of
investigation, removal, remediation, restoration and/or abatement, and shall
survive the expiration or termination of this Lease.
(f)    Investigations and Remediations. Lessor shall retain the responsibility
and pay for any investigations or remediation measures required by governmental
entities having Jurisdiction with respect to the existence of Hazardous
Substances on the Premises prior to Lessee's occupancy Previous Occupancy,
unless such remediation measure is required as a result of Lessee's use
(including "Alterations", as defined in paragraph 7.3(a) below) of the Premises,
in which event lessee shall be responsible for such payment. Lessee shall
cooperate fully in any such activities at the request of Lessor, including
allowing Lessor and Lessor's agents to have reasonable access to the Premises at
reasonable times in order to carry out Lessor's investigative and remedial
responsibilities.
(g)    Lessor Termination Option. if a Hazardous Substance Condition (see
Paragraph 9, 1(e)) occurs during the term of this Lease, unless Lessee is
legally responsible therefor (in which case Lessee shall make the investigation
and remediation thereof required by the Applicable Requirements and this Lease
shall continue in full force and effect, but subject to Lessor's rights under
Paragraph 6.2(d) and Paragraph 13). Lessor may, at Lessor's option, either (i)
investigate and remediate such Hazardous Substance Condition, if required, as
soon as reasonably possible at Lessor's expense, in which event this Lease shall
continue in full force and effect, or (ii) if the estimated cost to remediate
such condition exceeds 12 times the then monthly Base Rent or $100,000,
whichever is greater, give written notice to Lessee, within 30 days after
receipt by Lessor of knowledge of the occurrence of such Hazardous Substance
Condition, of Lessor's desire to terminate this Lease as of the date 60 days
following the date of such notice. In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee's commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or $100,000, whichever is greater. Lessee shall
provide Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor's
notice of termination. See Addendum,
6.3    Lessee's Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee's sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements. the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations at Lessor's engineers and/or consultants
which relate in any manner to the Premises, without regard to whether said
Applicable Requirements are now in effect or become effective after the Start
Date. Lessee shall, within 10 days after receipt of Lessor's written request,
provide Lessor with copies of all permits and other documents, and other
information evidencing Lessee's compliance with any Applicable Requirements
specified by Lessor, and shall immediately upon receipt, notify Lessor in
writing (with copies of any documents Involved) of any threatened or actual
claim, notice, citation, warning, complaint or report pertaining to or involving
the failure of Lessee or the Premises to comply with any Applicable
Requirements. Likewise, Lessee shall immediately give written notice to Lessor
of: (i) any water damage to the Premises and any suspected seepage, pooling,
dampness or other condition conducive to the production of mold; or (ii) any
mustiness or other odors that might indicate the presence of mold in the
Premises. In addition. Lessee shall provide copies of all relevant material
safety data sheets (MSDS) to Lessor within 10 days of the receipt of a written
request therefor. In addition, Lessee shall provide Lessor with copies of its
business license, certificate of occupancy and/or any similar document within 10
days of the receipt of a written request therefor. See Addendum.
6.4    Inspection; Compliance. Lessor and Lessor's "Lender" (as defined in
Paragraph 30) and consultants shall have the right to enter Into Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. The cost of any such
Inspections shall be paid by Lessor, unless a violation of Applicable
Requirements, or a Hazardous Substance Condition (see paragraph 9.1) is found to
exist or be imminent, or the inspection is requested or ordered by a
governmental authority. In such case, Lessee shall upon request reimburse Lessor
for the cost of such Inspection, so long as such inspection is reasonably
related to the violation or contamination. In addition, Lessee shall provide
copies of all relevant material safety data sheets (MSDS) to Lessor within 10
days of the receipt of a written request therefor.
7.    Maintenance; Repairs, Utility Installations; Trade Fixtures and
Alterations.
7.1    Lessee's Obligations.
(a)    In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee's Compliance with Applicable Requirements), 7.2
(Lessor's Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Lessee
shall, at Lessee's sole expense, keep the Premises, Utility Installations
(intended for Lessee's exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee's use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, fire protection system, fixtures, walls (Interior and
exterior), foundations, ceilings, roofs, roof drainage systems, floors, windows,
doors, plate glass, skylights, landscaping, driveways, parking lots, fences,
retaining walls, signs, sidewalks and parkways located in. on, or adjacent to
the Premises. Lessee, In keeping the Premises in good order, condition and
repair, shall exercise and perform good maintenance practices, specifically
including the procurement and maintenance of the service contracts required by
Paragraph 7.1(b) below. Lessee's obligations shall include restorations,
replacements or renewals when necessary to keep the Premises and all
Improvements thereon or a part thereof in good order, condition and state of
repair. Lessee shall, during the term of this Lease, keep the exterior
appearance of the Building in a first-class condition (Including, e.g. graffiti
removal) consistent with the exterior appearance of other similar facilities of
comparable age and size In the vicinity, including, when necessary, the exterior
repainting of the Building.
(b)    Service Contracts. Lessee shall, at Lessee's sole expense, procure and
maintain contracts, with copies to Lessor, in customary form and substance for,
and with contractors specializing and experienced in the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (i) HVAC equipment, (ii) boiler, and pressure vessels, (iii) fire
extinguishing systems, including fire alarm and/or smoke detection, (iv)
landscaping and irrigation systems, (v) roof covering and drains, and (vi)
clarifiers. However, Lessor reserves the right, upon notice to Lessee, to
procure and maintain any or all of such service contracts, and Lessee shall
reimburse Lessor, upon demand, for the cost thereof.
(c)    Failure to Perform. If Lessee fails to perform Lessee's obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days' prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such

 
5
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



obligations on Lessee's behalf, and put the Premises in good order, condition
and repair, and Lessee shall promptly pay to Lessor a sum equal to 115% of the
cost thereof.
(d) Replacement. Subject to Lessee's Indemnification of Lessor as set forth in
Paragraph 8.7 below, and without relieving Lessee of liability resulting from
Lessee's failure to exercise and perform good maintenance practices if an Item
described in Paragraph 7.1(b) cannot be repaired other than at a cost which is
in excess of 50% of the cost of replacing such item, then such item shall be
replaced by Lessor, and the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay, each month during the remainder of
the term of this Lease, on the date on which Base Rent is due, an amount equal
to the product of multiplying the cost of such replacement by a fraction, the
numerator of which is one, and the denominator of which is 144 (i.e. 1/144th of
the cost per month). Lessee shall pay interest on the unamortized balance at a
rate that is commercially reasonable in the reasonable judgment of Lessor's
accountants but may prepay its obligation at any time.
7.2    Lessor's Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 9 (Damage or Destruction) and 14 (Condemnation),
it is intended by the Parties hereto that Lessor have no obligation, in any
manner whatsoever, to repair and maintain the Premises, or the equipment
therein, all of which obligations are intended to be that of the Lessee. it is
the intention of the Parties that the terms of this Lease govern the respective
obligations of the Parties as to maintenance and repair of the Premises, and
they expressly waive the benefit of any statute now or hereafter in effect to
the extent it is inconsistent with the terms of this Lease.
7.3    Utility Installations; Trade Fixtures; Alterations.
(a)     Definitions. The term "Utility Installations" refers to all floor and
window coverings, air and/or vacuum Iines, power panels, electrical
distribution, security and fire protection systems, communication cabling,
lighting fixtures, HVAC equipment, plumbing, and fencing in or on the Premises.
The term “Trade Fixtures" shall mean Lessee's machinery and equipment that can
be removed without doing material damage to the Premises. The term "Alterations"
shall mean any modification of the improvements, other than Utility
Installations or Trade Fixtures, whether by addition or deletion. "Lessee Owned
Alterations and/or Utility Installations" are defined as Alterations and/or
Utility Installations made by Lessee that are not yet owned by Lessor pursuant
to Paragraph 7.4(a).
(b)    Consent. Lessee shall not make any Alterations or Utility Installations
to the Premises without Lessor's prior written consent which consent shall not
be unreasonably withheld, conditioned or delayed. Lessee may, however, make
non-structural Alterations or Utility Installations to the Premises consistent
with general office use and non-structural Alterations and Utility Installations
to the Premises (regardless of the specific use) to the interior of the Premises
(excluding the roof) without such consent but upon notice to Lessor, as long as
they are not viable from the outside, do not involve puncturing, relocating or
removing the roof or any existing exterior walls, will not affect the
electrical, plumbing, HVAC, and/or life safety systems, and the cumulative cost
thereof during this Lease as extended does not exceed a sum equal to 3 4 month's
Base Rent in the aggregate or a sum equal to one month's Base Rent in any one
year. Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the roof without the prior written
approval of Lessor. Lessor may, as a precondition to granting such approval,
require Lessee to utilize a contractor chosen and/or approved by Lessor. Any
Alterations or Utility Installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with detailed plans. Consent shall be deemed conditioned upon Lessee's: (i)
acquiring all applicable governmental permits, (ii) furnishing Lessor with
copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Lessor shall respond to any request for consent within ten (10) business days
after Lessor receives Lessee's written request for consent In accordance with
this Lease, and failure to respond within such ten (10) business day period
shall be deemed Lessor's consent. Any Alterations or Utility Installations shall
be performed in a workmanlike manner with good and sufficient materials. Lessee
shall promptly upon completion furnish Lessor with as-built plans and
specifications. For work which costs an amount in excess of one month's Base
Rent, Lessor may condition its consent upon Lessee providing a lien and
completion bond in an amount equal to 150% of the estimated cost of such
Alteration or Utility Installation and/or upon Lessee's posting an additional
Security Deposit with Lessor.
(c)    Liens; Bonds. Lessee shall pay. when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic's or
materialmen's lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same. If Lessor elects to participate in any such
action, Lessee shall pay Lessor's attorneys' fees and costs.
7.4    Ownership; Removal; Surrender; and Restoration.
(a)    Ownership. Subject to Lessor's right to require removal or elect
ownership as hereinafter provided, all Alterations and Utility Installations
made by Lessee shall be the property of Lessee, but considered a part of the
Premises. Lessor may, at any time, elect in writing to be the owner of all or
any specified part of the Lessee Owned Alterations and Utility Installations.
Unless otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned
Alterations and Utility Installations shall, at the expiration or termination of
this Lease, become the property of Lessor and be surrendered by Lessee with the
Premises.
(b)    Removal. By delivery to Lessee of written notice from Lessor not earlier
than 90 and not later than 30 days prior to the end of the term of this Lease.
At the time Lessor grants its consent to any Alterations that are not consistent
with general office use, Lessor may require that any or all Lessee Owned
Alterations or Utility Installations be removed by the expiration or termination
of this Lease. Lessor may require the removal at any time of all or any part of
any Lessee Owned Alterations or Utility Installations made without the required
consent. Lessee shall not remove any demising walls or workstations installed in
the Premises.
(c)    Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Dale or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. "Ordinary
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Notwithstanding the foregoing, if
this Lease is for 12 months or less then Lessee shall surrender the Premises in
the same condition as delivered to Lessee on the Start Date with NO allowance
for ordinary wear and tear. Lessee shall repair any damage occasioned by the
installation, maintenance or removal of Trade Fixtures, Lessee owned Alterations
and/or Utility Installations, furnishings, and equipment as well as the removal
of any storage tank installed by or for Lessee. Lessee shall remove from the
Premises any and all Hazardous Substances brought onto the Premises by

 
6
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



or for Lessee, or any third party (except Hazardous Substances which were
deposited via underground migration from areas outside of the Premises) to the
level specified in Applicable Requirements. Trade Fixtures shall remain the
property of Lessee and shall be removed by Lessee. Any personal property of
Lessee not removed on or before the Expiration Date or any earlier termination
date shall be deemed to have been abandoned by Lessee and may be disposed of or
retained by Lessor as Lessor may desire. The failure by Lessee to timely vacate
(he Premises pursuant to this Paragraph 7.4(c) without the express written
consent of Lessor shall constitute a holdover under the provisions of Paragraph
26 below.
8.
Insurance; Indemnity.

8.1    Payment For Insurance. Lessee shall pay for all insurance required under
Paragraph B except to the extent of the cost attributable lo liability insurance
carried by Lessor under Paragraph 8.2(b) in excess of $2,000,000 per occurrence.
Premiums for policy periods commencing prior to or extending beyond the Lease
term shall be prorated lo correspond to the Lease term Payment shall be made by
Lessee lo Lessor within 10 days following receipt of an invoice.
8.2    Liability Insurance.
(a)    Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily Injury, personal injury and
property damage based upon or arising out of the ownership, use. occupancy or
maintenance of Ihe Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
S2,000,000. Lessee shall add Lessor as an additional insured by means of an
endorsement at least as broad as the Insurance Service Organization's
"Additional Insured-Managers or Lessors of Premises" Endorsement The policy
shall not contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an "insured contract” for the performance of Lessee's indemnity obligations
under this Lease. The limits of said insurance shall not, however, limit the
liability of Lessee nor relieve Lessee of any obligation hereunder. Lessee shall
provide an endorsement on its liability policy(ies) which provides that its
insurance shall be primary to and not contributory with any similar insurance
carried by Lessor, whose insurance shall be considered excess insurance only.
(b)    Carried by Lessor. Lessor shall maintain liability insurance as described
in Paragraph B.2(a), in addition to, and not In lieu of, the insurance required
to be maintained by Lessee, Lessee shall not be named as an additional insured
therein.
8.3    Property Insurance • Building, Improvements and Rental Value.
(a)    Building and Improvements. The Insuring Party shall obtain and keep In
force a policy or policies in the name of Lessor, with loss payable to Lessor,
any ground-lessor, and to any Lender insuring loss or damage to the Premises.
The amount of such insurance shall be equal to the full insurable replacement
cost of the Premises, as the same shall exist from time to time, or the amount
required by any Lender, but in no event more than the commercially reasonable
and available insurable value thereof. Lessee Owned Alterations and Utility
Installations, Trade Fixtures, and Lessee's personal property shall be insured
by Lessee not by Lessor. If the coverage is available and commercially
appropriate, such policy or policies shall insure against all risks of direct
physical loss or damage (except the perils of flood and/or earthquake unless
required by a Lender), including coverage for debris removal and the enforcement
of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss. Said policy or policies shall also contain an agreed valuation
provision in lieu of any coinsurance clause, waiver of subrogation, and
inflation guard protection causing an Increase in the annual property insurance
coverage amount by a factor of not less than the adjusted U.S. Department of
Labor Consumer Price Index for All Urban Consumers for the city nearest to where
the Premises are located. If such insurance coverage has a deductible clause,
the deductible amount shall not exceed $5,000 per occurrence and Lessee shall be
liable for such deductible amount in the event of an Insured Loss.
(b)    Rental Value. The Insuring Party shall obtain and keep in force a policy
or policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days ("Rental Value insurance"). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period. Lessee shall be
liable for any deductible amount in the event of such loss.
(c)    Adjacent Premises. If the Premises are part of a larger building, or of a
group of buildings owned by Lessor which are adjacent to the Premises, the
Lessee shall pay for any Increase in the premiums for the property insurance of
such building or buildings if said Increase is caused by Lessee's acts,
omissions, use or occupancy of the Premises.
8.4    Lessee's Property; Business Interruption Insurance; Worker's Compensation
Insurance.
(a)    Property Damage. Lessee shall obtain and maintain insurance coverage on
all of Lessee's personal property. Trade Fixtures, and Lessee Owned Alterations
and Utility installations. Such insurance shall be full replacement cost
coverage with a deductible of not to exceed
$10,000 1,000 per occurrence. The To the extent rebuilding is required
hereunder, the proceeds from any such insurance shall be used by Lessee for the
replacement of personal property. Trade Fixtures and Lessee Owned Alterations
and Utility Installations.
(b)    Business Interruption. Lessee shall obtain and maintain loss of income
and extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.
(c)    Worker's Compensation Insurance. Lessee shall obtain and maintain Workers
Compensation Insurance in such amount as may be required by Applicable
Requirements. Such policy shall include a Waiver of Subrogation endorsement
Lessee shall provide Lessor with a copy of such endorsement along with the
certificate of insurance or copy of the policy required by paragraph 8.5,
(d)    No Representation of Adequate Coverage. Lessor makes no representation
that the limits or forms of coverage of insurance specified herein are adequate
to cover Lessee's property, business operations or obligations under this Lease.
8.5    Insurance Policies. Insurance required herein shall be by companies
maintaining during the policy term a "General Policyholders Rating" of at least
B+ A-, V VII, as set forth in the most current issue of “Best's Insurance
Guide", or such other rating as may be required by a Lender. Lessee shall not
knowingly do or permit to be done anything which Invalidates the required
insurance policies. Lessee shall, prior to the Start Date, deliver to Lessor
certified copies of policies of such insurance or certificates with copies of
the required endorsements evidencing the existence and amounts of the required
insurance. No such policy shall be cancelable or subject to modification except
after 30 days prior written notice to Lessor. Lessee shall, at least 10 days
prior to the expiration of such policies, Furnish Lessor with evidence of
renewals or "insurance binders" evidencing renewal thereof, or Lessor may order
such insurance and charge the cost thereof to Lessee, which amount shall be
payable by Lessee to Lessor upon demand. Such policies shall be for a term of at
least one year, or the length of the remaining term of this Lease, whichever is
less. If either Party shall fall to procure and maintain the insurance required
to be carried by it, the other Party may, but shall not be required to, procure
and maintain the same

 
7
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



8.6    Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or Incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
Insurance carried or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the Insurance is not invalidated thereby.
8.7    Indemnity. (a) Except for Lessor's gross negligence or willful
misconduct, Lessee shall indemnity, project, defend and hold harmless the
Premises, Lessor and its agents, Lessor's master or ground lessor, partners and
Lenders, from and against any and all claims, loss of rents and/or damages,
liens, judgments, penalties, attorneys' and consultants' fees, expenses and/or
liabilities arising out of, involving, or in connection with, the use and/or
occupancy of the Premises by Lessee (including in connection with Lessee's
Previous Occupancy). If any action or proceeding is brought against Lessor by
reason of any of the foregoing matters, Lessee shall upon notice defend the same
at Lessee's expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee In such defense. Lessor need not have first paid any
such claim in order to be defended or indemnified. See Addendum.
8.8    Exemption of Lessor and Its Agents from Liability. Notwithstanding the
negligence or breach of this Lease by Lessor or its agents, except to the extent
caused by Lessor's gross negligence or willful misconduct, neither Lessor nor
its agents shall be liable under any circumstances for: (i) Injury or damage to
the person or goods, wares, merchandise or other property of Lessee, Lessee's
employees, contractors, Invitees, customers, or any other person in or about the
Premises, whether such damage or Injury Is caused by or results from fire,
steam, electricity, gas, water or rain, Indoor air quality, the presence of mold
or from the breakage, leakage, obstruction or other defects of pipes, fire
sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures, or from any
other cause, whether the said Injury or damage results from conditions arising
upon the Premises or upon other portions of the building of which the Premises
are a part, or from other sources or places, (ii) any damages arising from any
act or neglect of any other tenant of Lessor or from the failure of Lessor or
its agents to enforce the provisions of any other lease In the Project, or (iii)
Injury to Lessee's business or for any loss of Income or profit therefrom.
Instead, it is Intended that Lessee's sole recourse In the event of such damages
or Injury be to file a claim on the Insurance policy(ies) that Lessee Is
required to maintain pursuant to the provisions of paragraph 8. Notwithstanding
Lessor's breach of this Lease, Lessor shall, under no circumstances be liable
for consequential, speculative or punitive damages, Including Injury to Lessee's
business or for any loss of Income or profit therefrom.
8.9    Failure to Provide Insurance. Lessee acknowledges that any failure on its
part to obtain or maintain the Insurance required herein will expose Lessor to
risks and potentially cause Lessor to incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, for any month or portion thereof that Lessee does not maintain the
required Insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required Insurance, the Base Rent
shall be automatically increased, without any requirement for notice to Lessee,
by an amount equal to 10% of the then existing Base Rent or $100, whichever is
greater. The parties agree that such increase In Base Rent represents fair and
reasonable compensation for the additional risk/costs that Lessor will Incur by
reason of Lessee's failure to maintain the required Insurance. Such increase In
Base Rent shall in no event constitute a waiver of Lessee's Default or Breach
with respect to the failure to maintain such insurance, prevent the exercise of
any of the other rights and remedies granted hereunder, nor relieve Lessee of
its obligation to maintain the insurance specified In this Lease. See Addendum.
9.
Damage or Destruction.

9.1    Definitions.
(a)    "Premises Partial Damage" shall mean damage or destruction to the
Improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired In 6 months or less from the
date of the damage or destruction. Lessor shall notify Lessee in writing within
30 days from the date of the damage or destruction as to whether or not the
damage Is Partial or Total.
(b)    "Premises Total Destruction" shall mean damage or destination to the
Premises, other than Lessee Owned Alterations and Utility installations and
Trade Fixtures, which cannot reasonably be repaired In 6 months or less from the
date of the damage or destruction. Lessor shall notify Lessee In writing within
30 days from the date of the damage or destruction as to whether or not the
damage Is Partial or Total.
(c)    "Insured Loss" shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.
(d)    "Replacement Cost" shall mean the cost to repair or rebuild the
improvements owned by Lessor at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of Applicable Requirements, and without
deduction for depredation.
(e)    "Hazardous Substance Condition" shall mean the occurrence or discovery of
a condition involving the presence of, or a contamination by, a Hazardous
Substance, In, on, or under the Premises which requires remediation.
9.2    Partial Damage - Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor's expense, repair such damage
(but not Lessee's Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor's
election, make the repair of any damage or destruction the total cost to repair
of which is $10,000 or less, and, In such event, Lessor shall make any
applicable insurance proceeds available to Lessee on a reasonable basis for that
purpose. Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not sufficient to effect such repair, the
insuring Party shall promptly contribute the shortage in proceeds (except as to
the deductible which is Lessee's responsibility) as and when required to
complete said repairs. In the event, however, such shortage was due to the fact
that, by reason of the unique nature of the improvements made by Lessee, full
replacement cost insurance coverage was not commercially reasonable and
available. Lessor shall have no obligation to pay for the shortage In insurance
proceeds or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover same, or adequate assurance thereof,
within 10 business days following receipt of written notice of such shortage and
request therefor. If Lessor receives said funds or adequate assurance thereof
within said 10 business day period, the party responsible for making the repairs
shall complete them as soon as reasonably possible and this Lease shall remain
in full force and effect. If such funds or assurance are not received, Lessor
may nevertheless elect by written notice to Lessee within 10 business days
thereafter to: (I) make such restoration and repair as Is commercially
reasonable with Lessor paying any shortage In proceeds, In which case this Lease
shall remain in full force and effect, or (II) have this Lease terminate 30 days
thereafter. Lessee shall not be entitled to reimbursement of any funds
contributed by Lessee to repair any such damage or destruction. Premises Partial
Damage due to flood or earthquake shall be subject to Paragraph 9.3,
notwithstanding that there may be some Insurance

 
8
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



coverage, but the net proceeds of any such insurance shall be made available for
the repairs if made by either Party.
9.3    Partial Damage - Uninsured Loss. If a Premises Partial Damage that is not
an Insured Loss occurs, unless caused by a negligent or willful act of Lessee
(in which event Lessee shall make the repairs at Lessee's expense), Lessor may
either. (i) repair such damage as soon as reasonably possible at Lessor's
expense, in which event this Lease shall continue in full force and effect, or
(ii) terminate this Lease by giving written notice to Lessee within 30 days
after receipt by Lessor of knowledge of the occurrence of such damage; provided,
however, that Lessor shall not terminate this Lease pursuant to this
subparagraph (II) unless the cost of repair to Lessor will exceed $250,000,
excluding Insurance proceeds. Such termination shall be effective 60 days
following the date of such notice. In the event Lessor elects to terminate this
Lease, Lessee shall have the right within 10 days after receipt of the
termination notice to give written notice to Lessor of Lessee's commitment to
pay for the repair of such damage without reimbursement from Lessor. Lessee
shall provide Lessor with said funds or satisfactory assurance thereof within 30
days after making such commitment. In such event this Lease shall continue in
full force and effect, and Lessor shall proceed to make such repairs as soon as
reasonably possible after the required funds are available. If Lessee does not
make the required commitment, this Lease shall terminate as of the date
specified in the termination notice.
9.4    Total Destruction. Notwithstanding any other provision hereof, if a
Premises Total Destruction occurs, this Lease shall terminate 60 days following
such Destruction. If the damage or destruction was caused by the gross
negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor's damages from Lessee, except as provided in Paragraph 8.6.
9.5    Damage Near End of Term. If at any time during the last 12 6 months of
this Lease there is damage for which the cost to repair exceed two one month's
Base Rent, whether or not an Insured Loss, either party Lessor may terminate
this Lease effective 60 days following the date of occurrence of such damage by
giving a written termination notice to the other Lessee within 30 days after the
date of occurrence of such damage. Notwithstanding the foregoing, if Lessee at
that time has an exercisable option to extend this Lease or to purchase the
Premises, then Lessee may preserve this Lease by, (a) exercising such option and
(b) providing Lessor with any shortage in insurance proceeds (or adequate
assurance thereof) needed to make the repairs on or before the earlier of (I)
the date which is 10 days after Lessee's receipt of Lessor's written notice
purporting to terminate this Lease, or (II) the day prior to the date upon which
such option expires. If Lessee duly exercises such option during such period and
provides Lessor with funds (or adequate assurance thereof) to cover any shortage
in insurance proceeds, Lessor shall, at Lessor's commercially reasonable
expense, repair such damage as soon as reasonably possible and this Lease shall
continue in full force and effect. If Lessee fails to exercise such option and
provide such funds or assurance during such period, then this Lease shall
terminate on the date specified in the termination notice and Lessee's option
shall be extinguished. If Lessee terminates this Lease in accordance with this
Section 9.5. Lessee shall assign to Lessor any insurance proceeds relating to
Lessee Owned Alterations and Utility Installations.
9.6    Abatement of Rent; Lessee's Remedies.
(a)    Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee's use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value Insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.
(b)    Remedies. If Lessor is obligated to repair or restore the Premises and
does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue. Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee's election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. "Commence” shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.
9.7    Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee's Security
Deposit as has not been, or is not then required to be, used by Lessor, See
Addendum.
10.
Real Property Taxes.

10.1    Definition. As used herein, the term "Real Property Taxes" shall include
any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Premises or the
Project, Lessor's right to other Income therefrom, and/or Lessor's business of
leasing, by any authority having the direct or indirect power to tax and where
the funds are generated with reference to the Building address and where the
proceeds so generated are to be applied by the city, county or other local
taxing authority of a Jurisdiction within which the Premises are located. Real
Property Taxes shall also include any tax, fee, levy, assessment or charge, or
any increase therein: (i) Imposed by reason of events occurring during the term
of this Lease, including but not limited to, a change in the ownership of the
Premises (subject to the terms set forth in the continuation of this Section (a)
In the Addendum), and (ii) levied or assessed on machinery or equipment provided
by Lessor to Lessee pursuant to this Lease.
10.2    Payment of Taxes. In addition to Base Rent, Lessee shall pay to Lessor
an amount equal to the Real Property Tax Installment due at least 20 days prior
to the applicable delinquency date. If any such Installment shall cover any
period of time prior to or after the expiration or termination of this Lease,
Lessee's share of such installment shall be prorated. In the event Lessee Incurs
a late charge on any Rent payment, Lessor may estimate the current Reel Property
Taxes, and require that such taxes be paid in advance to Lessor by Lessee
monthly in advance with the payment of the Base Rent. Such monthly payments
shall be an amount equal to the amount of the estimated installment of taxes
divided by the number of months remaining before the month in which said
installment becomes delinquent. When the actual amount of the applicable tax
bill is known, the amount of such equal monthly advance payments shall be
adjusted as required to provide the funds needed to pay the applicable taxes. If
the amount collected by Lessor is insufficient to pay such Real Property Taxes
when due, Lessee shall pay Lessor, upon demand, such additional sum as is
necessary. Advance payments may be intermingled with other moneys of Lessor and
shall not bear interest. In the event of a Breach by Lessee in the performance
of its obligations under this Lease, then any such advance payments may be
treated by Lessor as an additional Security Deposit.
10.3    Joint Assessment. If the Premises are not separately assessed, Lessee's
liability shall be an equitable proportion of the Real Property Taxes for all of
the land and improvements included within the tax parcel assessed, such
proportion to be reasonably conclusively

 
9
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



determined by Lessor from the respective valuations assigned in the assessor’s
work sheets or such other information as may be reasonably available.
10.4    Personal Property Taxes. Lessee shall pay, prior to delinquency, all
taxes assessed against and levied upon Lessee Owned Alterations, Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee. When possible, Lessee shall cause Its Lessee Owned Alterations and
Utility Installations, Trade Fixtures, furnishings, equipment and all other
personnel property to be assessed and billed separately from the real property
of Lessor. If any of Lessee's said property shall be assessed with Lessor's real
property, Lessee shall pay Lessor the taxes attributable to Lessee's property
within 10 days after receipt of a written statement setting forth the taxes
applicable to Lessee's property. See Addendum,
11.    Utilities and Services. Lessee shall pay for all water, gas, heal, light,
power, telephone, trash disposal and other utilities and services supplied to
the Premises, together with any taxes thereon. If any such services are not
separately metered or billed to Lessee, Lessee shall pay a reasonable
proportion, to be determined by Lessor, of all charges Jointly metered or
billed. There shall be no abatement of rent and Lessor shall not be liable in
any respect whatsoever for the inadequacy, sloppage, interruption or
discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor’s reasonable control or
in cooperation with governmental request or directions.
12.    Assignment and Subletting.
12.1    Lessor's Consent Not Required.
(a)    Lessee shall not may voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively. "assign or assignment") or sublet all or any
part of Lessee's Interest in this Lease or in the Premises without Lessor's
prior written consent.
(b) Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.
(c)    The involvement of Lessee or its ascots in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buy out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s ascots occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater shall be considered an
assignment of this Lease to which Lessor may withhold its consent. “Net Worth of
Lessee” shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.
(d)    An assignment or subletting without consent shall, at Lesser’s option, be
a Default curable after notice per Paragraph 13.1(d), or a noncurable Breach
without the necessity of any notice and grace period. It Lesser clocts to treat
such unapproved assignment or subletting as a noncurable Breach, Lesser may
either: (i) terminate this Lease, or (ii) upon 30 days written notice, increase
the monthly Base Rent to 110% of the Base Rent than in effect. Further in the
event of such Breach and rental adjustment, (i) the purchase price of any option
to purchase the Premises held by Lessee shall be subject to similar adjustment
to 110% of the price previously in effect, and (ii) all fixed and non fixed
rental adjustments scheduled during the remainder of the Lease term shall be
increased to 110% of the scheduled adjusted rent.
(e)    Lessee’s remedy for any breach of Paragraph 12.1 by Lesser shall be
limited to compensatory damages and/or injunctive relief.
f) Lessor may reasonably withhold consent to Lessor's consent shall be required
In connection with a proposed assignment or subletting If Lessee Is In Default
at the time consent is requested, and such consent may be reasonably withheld.
(g) Notwithstanding the foregoing, allowing a de minimis portion of the
Premises, le. 20 square feet or less, to be used by a third party vendor In
connection with the Installation of a vending machine or payphone shall not
constitute a subletting.

12.2 Terms and Conditions Applicable to Assignment and Subletting.
(a)    Regardless of Lessor's consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligation hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.
(b)    Lesser may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.
(c)    Lessor’s consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.
(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee's obligations under this Lease, Including any assignee or sublessee,
without first exhausting Lessor's remedies against any other person or entity
responsible therefor to Lessor, or any security held by Lessor.
(e)    Each request for consent to an assignment or subletting shall be in
writing, accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises. If any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)
(f)    Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to In writing.
(g)    Lessor’s concent to any assignment or subletting shall not transfer to
the assignee or sublessee any Option granted to the original Lessee by this
Lease unless such transfer is specifically concented to by Lessor in writing.
(See Paragraph 30.2)
12.3    Additional Terms and Conditions Applicable to Subletting. The following
terms end conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed Included In all subleases under this Lease
whether or not expressly incorporated therein:
(a)    Lessee hereby assigns and transfers to Lessor all of Lessee's interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee's obligations under this Lease: provided, however, that until
a Breach shall occur in the performance of Lessee's obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee's then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the

 
10
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



collection of Rent, be deemed liable to the sublessee for any failure of Lessee
to perform and comply with any of Lessee's obligations to such sublessee. Lessee
hereby irrevocably authorizes and directs any such sublessee, upon receipt of a
written notice from Lessor stating that a Breach exists in the performance of
Lessee's obligations under this Lease, to pay to Lessor all Rent due and to
become due under the sublease. Sublessee shall rely upon any such notice from
Lessor and shall pay all Rents to Lessor without any obligation or right to
inquire as to whether such Breach exists, notwithstanding any claim from Lessee
to the contrary.
(b)    In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attom to Lessor. In which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.
(c)    Any matter requiring the consent of the sublesser under a sublease shall
also require the consent of Lessor,
(d) No sublessee shall further assign or subject all or any part of the Premises
without Lessor's prior written consent,
(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
or reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee. See Addendum,
13. Default; Breach; Remedies.
13.1    Default; Breach. A "Default" Is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A "Breach" Is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:
(a)    The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property Insurance described in Paragraph 8.3 is Jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.
(b)    The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 5 3 business days
following written notice to Lessee. THE ACCEPTANCE BY LESSOR OF A PARTIAL
PAYMENT OF RENT OR SECURITY DEPOSIT SHALL NOT CONSTITUTE A WAIVER OF ANY OF
LESSOR'S RIGHTS, INCLUDING LESSOR'S RIGHT TO RECOVER POSSESSION OF THE PREMISES.
(c)    The failure of Lessee to allow Lessor and/or Its agents access to the
Premises or the commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of 3 business days following written notice to
Lessee. In the event that Lessee commits waste, a nuisance or an illegal
activity a second time then, the Lessor may elect to treat such conduct as a
non-curable Breach rather than a Default.
(d)    The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate or financial statements, (v) a requested subordination, (vi)
evidence concerning any guaranty and/or Guarantor, (vii) any document requested
under Paragraph 42, (viii) material safety data sheets (MSDS), or (ix) any other
documentation or Information which Lessor may reasonably require of Lessee under
the terms of this Lease, where any such failure continues for a period of 10
days following written notice to Lessee.
(e)    A Default by Lessee as to the terms, covenants, conditions or provisions
of this Lease, or of (the rules adopted under Paragraph 40 hereof, other than
those described In subparagraphs 13.1(a), (b), (c) or (d), above, where such
Default continues for a period of 30 days after written notice; provided,
however, that if the nature of Lessee's Default Is such that more than 30 days
are reasonably required for Its cure, then it shall not be deemed to be a Breach
If Lessee commences such cure within said 30 day period and thereafter
diligently prosecutes such cure to completion.
(f) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a "debtor"
as defined In 11 U.S.C. §101 or any successor statute thereto (unless, In the
case of a petition filed against Lessee, the same Is dismissed within 60 days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee's assets located at the Premises or of Lessee's
interest In this Lease, where possession Is not restored to Lessee within 30
days; or (iv) the attachment, execution or other Judicial seizure of
substantially all of Lessee's assets located at the Premises or of Lessee's
interest In this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision or this subparagraph is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.
(g)    The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.
(h) If the performance of Lessee's obligations under this Lease is guaranteed;
(i) the death of a Guarantor. (ii) the termination of a Guarantor's liability
with respect to this Lease other than in accordance with the terms of such
guaranty. (iii) a Guarantor's becoming insolvent or the subject of a bankruptcy
filling. (iv) a Guarantor's refusal to honor the guaranty, or (v) a Guarantor's
breach of its guaranty obligation on an anticipatory basic, and Lessee's
failure, within 50 days following written notice of any such event, to provide
written alternative assurance or security. which, when coupled with the then
editing resources of Lessee, equal or exceeds the combined financial resources
of Lessee and the Guarantors that excited at the time of execution of this
Lease.
13.2    Remedies. If Lessee falls to commence to perform any of Its affirmative
duties or obligations, within 10 days after written notice (or in case of an
emergency, without notice); and diligently pursue same to completion, Lessor
may, at its option, perform such duty or obligation on Lessee's behalf,
including but not limited to the obtaining of reasonably required bonds,
insurance policies, or governmental licenses, permits or approvals. Lessee shall
pay to Lessor an amount equal to 115% of the costs and expenses incurred by
Lessor In such performance upon receipt of an Invoice therefor. In the event of
a Breach, Lessor may, with or without further notice or demand, and without
limiting Lessor In the exercise of any right or remedy which Lessor may have by
reason of such Breach:
(a)    Terminate Lessee's right to possession of the Premises by any lawful
means, In which case this Lease shall terminate and Lessee shall Immediately
surrender possession to Lessor. In such event Lessor shall be entitled to
recover from Lessee: (i) the unpaid Rent which had been earned at the time of
termination; (II) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that the Lessee proves could have
been reasonably avoided; (iii) the worth at the time of award of the amount by
which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by

 
11
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



the Lessee's failure to perform its obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom, including but not
limited to the cost of recovering possession of the Premises, expenses of
reletting, Including necessary renovation and alteration of the Premises,
reasonable attorneys' fees, and that portion of any leasing commission paid by
Lessor In connection with this Lease applicable to the unexpired term of this
Lease. The worth at the time of award of the amount referred to in provision
(iii) of the immediately preceding sentence shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of the District
within which the Premises are located at the time of award plus one percent.
Efforts by Lessor to mitigate damages caused by Lessee's Breach of this Lease
shall not waive Lessor's right to recover any damages to which Lessor Is
otherwise entitled. If termination of this Lease is obtained through the
provisional remedy of unlawful detainer, Lessor shall have the right to recover
in such proceeding any unpaid Rent and damages as are recoverable therein, or
Lessor may reserve the right to recover all or any part thereof In a separate
suit. If a notice and grace period required under Paragraph 13.1 was not
previously given, a notice to pay rent or quit, or to perform or quit given to
Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute.
(b)    Continue the Lease and Lessee's right to possession and recover the Rent
as it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor's interests, shall not
constitute a termination of the Lessee's right to possession.
(c)    Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee's right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee's occupancy of the Premises.
13.3    Inducement Recapture. Any agreement for free or abated rent or other
charges, the cost of tenant improvements for Lessee paid for or performed by
Lessor, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, Inducement or consideration for Lessee's entering into this Lease,
all of which concessions are hereinafter referred to as “Inducement Provisions,"
shall be deemed conditioned upon Lessee's full and faithful performance of all
of the terms, covenants and conditions of this Lease. Upon Breach of this Lease
by Lessee, any such inducement Provision shall automatically be deemed deleted
from this Lease and of no further force or effect, and any rent, other charge,
bonus, Inducement or consideration theretofore abated, given or paid by Lessor
under such an inducement Provision shall be Immediately due and payable by
Lessee to Lessor, notwithstanding any subsequent cure of said Breach by Lessee.
The acceptance by Lessor of rent or the cure of the Breach which initiated the
operation of this paragraph shall not be deemed a waiver by Lessor of the
provisions of this paragraph unless specifically so stated in writing by Lessor
at the time of such acceptance.
13.4    Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs Include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall immediately pay to
Lessor a one-time late charge equal to 10% of each such overdue amount or $100,
whichever Is greater. Notwithstanding the foregoing, Lessee shall not be
obligated to pay such late charge for the first (1st) three (3) late payments
made by Lessee during the Term, provided that payment is made within five (5)
business days after notice from Lessor that such amount was not paid when due.
The Parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs Lessor will incur by reason of such late payment.
Acceptance of such late charge by Lessor shall in no event constitute a waiver
of Lessee's Default or Breach with respect to such overdue amount, nor prevent
the exercise of any of the other rights and remedies granted hereunder. In the
event that a late charge Is payable hereunder, whether or not collected, for 3
consecutive installments of Base Rent, then notwithstanding any provision of
this Lease to the contrary, Base Rent shall, at Lessor's option, become due and
payable quarterly in advance.
13.5    Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due shall bear interest from the 31st day
after it was due. Notwithstanding the foregoing, Lessee shall not be obligated
to pay Interest for the first (1st) three (3) late payments made by Lessee
during the Term, provided that payment is made within five (5) business days
after notice from Lessor that such amount was not paid when due. The interest
("interest") charged shall be computed at the rate of 10% per annum but shall
not exceed the maximum rate allowed by law, Interest is payable in addition to
the potential late charge provided for in Paragraph 13.4.
13.6    Breach by Lessor.
(a)    Notice of Breach. Lessor shall not be deemed in breach of this Lease
unless Lessor falls within a reasonable time to perform an obligation required
to be performed by Lessor. For purposes of this Paragraph, a reasonable time
shall in no event be less than 30 days after receipt by Lessor, and any Lender
whose name and address shall have been furnished Lessee in writing for such
purpose, of written notice specifying wherein such obligation of Lessor has not
been performed; provided, however, that if the nature of Lessor's obligation is
such that more than 30 days are reasonably required for its performance, then
Lessor shall not be in breach if performance is commenced within such 30 day
period and thereafter diligently pursued to completion.
(b)    Performance by Lessee on Behalf of Lessor. In the event that neither
Lessor nor Lender cures said breach within 30 days after receipt of said notice,
or if having commenced said cure they do not diligently pursue it to completion,
then Lessee may elect to cure said breach at Lessee's expense and offset from
Rent the actual and reasonable cost to perform such cure, provided, however,
that such offset shall not exceed an amount equal to the greater of two months'
one months' Base Rent or the Security Deposit, reserving Lessee's right to seek
reimbursement from Lessor for any such expense in excess of such offset. Lessee
shall document the cost of said cure and supply said documentation to Lessor.
See Addendum.
14.    Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively "Condemnation"), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If more than 10% of the Building, or more than 25% of that portion
of the Premises not occupied by any building, is taken by Condemnation, Lessee
may, at Lessee's option, to be exercised in writing within 10 days after Lessor
shall have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in

 
12
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



utility of the Premises caused by such Condemnation. Condemnation awards and/or
payments shall be the property of Lessor, whether such award shall be made as
compensation for diminution in value of the leasehold, the value of the part
taken, or for severance damages; provided, however, that Lessee shall be
entitled to any compensation paid by the condemnor for Lessee's relocation
expenses, loss of business goodwill and/or Trade Fixtures, without regard to
whether or not this Lease Is terminated pursuant to the provisions of this
Paragraph. All Alterations and Utility Installations made to the Premises by
Lessee, for purposes of Condemnation only, shall be considered the property of
the Lessee and Lessee shall be entitled to any and all compensation which Is
payable therefor. In the event that this Lease Is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.
15.    Brokerage Fees.
15.1    Additional Commission. In addition to the payments owed pursuant to
Paragraph 1.9 above and unless Lessor and the Brokers otherwise agree in
writing. Lesser agree that: (a) If Lessee exercises any Option. (b) If Lessee or
anyone Affiliated with Lessee acquires any right to the Premises or other
premises owned by Lessor and located within the same Project, if any, within
which the Premises is located, (c) if Lessee remains in possession of the
Premises, with the consent of Lessor, after the expiration of this Lease, or (d)
if Base Rent is Increased, whether by agreement or operation of an escalation
clause herein, then . Lessor shall pay Brokers a fee in accordance with the fee
schedule of the Brokers in effect at the time the Lease was executed.
15.2    Assumption of Obligations. Any buyer or transferee of Lessor's interest
in this Lease shall be deemed to have assumed Lessor's obligation hereunder.
Brokers shall be third party beneficiaries of the provisions of Paragraph 1.9.
15. 22 and 31. If Lessor falls to pay to Brokers any amounts due as and for
brokerage fees pertaining to this Lease when due, then such amounts shall accrue
interest. In Lesser falls to pay any amounts to Lessee's Broker when due.
Lessee's Broker may send written notice to Lesser and Lessee of such failure and
if Lessor fails to pay such amounts 10 days after said notice. Lessee shall pay
said monies to its Broker and offset such amounts against Rent. In addition,
Lessee's Broker shall be deemed to be a third party beneficiary of any
commission agreement entered into by and/or between Lessor's Broker for the
limited purpose of collection any brokerage fee owed.
15.3    Representations and Indemnities of Broker Relationships. Lessee and
Lessor each represent and warrant to the other that It has had no dealings with
any person, firm, broker or finder (other than the Brokers. if any) In
connection with this Lease, and that no one other than said named Brokers is
entitled to any commission or finder's fee in connection herewith. Lessee and
Lessor do each hereby agree to Indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the Indemnifying Party, including any costs,
expenses, attorneys' fees reasonably Incurred with respect thereto.
16.    Estoppel Certificates.
(a)    Each Party (as "Responding Party") shall within 10 days after written
notice from (he other Party (the "Requesting Party") execute, acknowledge and
deliver to the Requesting Party a statement In writing In form similar to the
then most current "Estoppel Certificate" form published by the AIR Commercial
Real Estate Association, plus such additional Information, confirmation and/or
statements as may be reasonably requested by the Requesting Party.
(b)    If the Responding Party shall fall to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease Is In full force and effect
without modification except as may be represented by the Requesting Party, (ii)
there are no uncured defaults In the Requesting Party's performance, and (iii)
If Lessor is the Requesting Party, not more than one month's rent has been paid
in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party's Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained In said Certificate. In
addition, Lessee acknowledges that any failure on its part to provide such an
Estoppel Certificate will expose Lessor to risks and potentially cause Lessor to
incur costs not contemplated by this Lease, the extent of which will be
extremely difficult to ascertain. Accordingly, should the Lessee fall to execute
and/or deliver a requested Estoppel Certificate in a timely fashion the monthly
Base Rent shall be automatically Increased, without any requirement for notice
to Lessee, by an amount equal to 10% of the then existing Base Rent or $100,
whichever is greater for remainder of the Lease. The Parties agree that such
increase in Base Rent represents fair and reasonable compensation for the
additional risk/costs that Lessor win incur by reason of Lessee's failure to
provide the Estoppel Certificate. Such increase in Base Rent shall In no event
constitute a waiver of Lessee's Default or Breach with respect to the failure to
provide the Estoppel Certificate nor prevent the exercise of any of the other
rights and remedies granted hereunder.
(c)    If Lessor desires to finance, refinance, or sell the Premises, or any
part thereof, Lessee and all Guarantors shall within 10 days after written
notice from Lessor deliver to any potential lender or purchaser designated by
Lessor such financial statements as may be reasonably required by such lender or
purchaser, including but not limited to Lessee's financial statements for the
past 3 years. All such financial statements shall be received by Lessor and such
lender or purchaser in confidence and shall be used only for the purposes herein
set forth.
17.    Definition of Lessor. The term "Lessor" as used herein shall mean the
owner or owners at the time in question of the fee title to the Premises, or, if
this is a sublease, of the Lessee's interest In the prior lease. In the event of
a transfer of Lessor's title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Upon such transfer or assignment and delivery
of the Security Deposit, as aforesaid, and the assumption in writing by the
successor of all of Lessor's obligations under this Lease first arising after
the date of transfer, the prior Lessor shall be relieved of all liability with
respect to the obligations and/or covenants under this Lease thereafter to be
performed by the Lessor. Subject to the foregoing, the obligations and/or
covenants in this Lease to be performed by the Lessor shall be binding only upon
the Lessor as hereinabove defined.
18.    Severability. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.
19.    Days. Unless otherwise specifically indicated to the contrary, the word
"days" as used in this Lease shall mean and refer to calendar days.
20.    Limitation on Liability. The obligations of Lessor under this Lease shall
not constitute personal obligations of Lessor or its partners, members,
directors, officers or shareholders, and Lessee shall look to the Premises (and
all rents, Issues, profits and proceeds thereof), and to no other assets of
Lessor, for the satisfaction of any liability of Lessor with respect to this
Lease, and shall not seek recourse against Lessor's partners, members,
directors, officers or shareholders, or any of their personal assets for such
satisfaction.
21.    Time of Essence. Time is of the essence with respect to the performance
of all obligations to be performed or observed by the Parties under this Lease.
22.    No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee each represents and

 
13
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



warrants to the Brokers that it has made, and is relying solely upon, its own
investigation as to the nature, quality, character and financial responsibility
of the other Party to this Lease and as to the use, nature,quality and-character
of the Premises. Brokers have no responsibility with respect thereto or with
respect to any default or breach hereof by either Party.
23.    Notices.
23.1    Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mall or U.S. Postal
Service Express Mall, with postage prepaid, or by facsimile transmission, or by
email, and shall be deemed sufficiently given if served in a manner specified in
this Paragraph 23. The addresses noted adjacent to a Party's signature on this
Lease shall be that Party's address for delivery or mailing of notices. Either
Party may by written notice to the other specify a different address for notice,
except that upon Lessee's taking possession of the Premises, the Premises shall
constitute Lessee's address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.
23.2    Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mall or overnight courier that guarantees next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices delivered by hand, or transmitted by facsimile
transmission or by email shall be deemed delivered upon actual receipt. If
notice is received on a Saturday, Sunday or legal holiday, it shall be deemed
received on the next business day.
24.    Waivers.
(a)    No waiver by Lessor of the Default or Breach of any term, covenant or
condition hereof by Lessee, shall be deemed a waiver of any other term, covenant
or condition hereof, or of any subsequent Default or Breach by Lessee of the
same or of any other term, covenant or condition hereof. Lessor's consent to, or
approval of, any act shall not be deemed to render unnecessary the obtaining of
Lessor's consent to, or approval of, any subsequent or similar act by Lessee, or
be construed as the basis of an estoppel to enforce the provision or provisions
of this Lease requiring such consent.
(b)    The acceptance of Rent by Lessor shall not be a waiver of any Default or
Breach by Lessee. Any payment by Lessee may be accepted by Lessor on account of
moneys or damages due Lessor, notwithstanding any qualifying statements or
conditions made by Lessee in connection therewith, which such statements and/or
conditions shall be of no force or effect whatsoever unless specifically agreed
to in writing by Lessor at or before the time of deposit of such payment.
(c)    THE PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN WITH REGARD
TO ALL MATTERS RELATED THERETO AND HEREBY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS INCONSISTENT WITH THIS LEASE.
25.    Disclosure Regarding The Nature of a Real Estate Agency Relationship.
(a)    When entering into a discussion with a real estate agent regarding a real
estate transaction,a Lessor or Lessee should from the outset understand what
type of agent relationship or representation it has with the agent or agente in
the transaction. Lessor and Lessee acknowledge being advised by the Brokers in
this transaction, as follows;
(i)    Lessor’s Agent. A Lessor’s agent under a listing agreement with the
Lessor acts as the agent for the Lessor only. a Lessor’s agent or subagent has
the following affirmative obligations To the Lessor, A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessee. To the Lessee
and the Lessor: a Diligent exercise of reasonable skills and care in performance
of the agents duties. b. A duty of honest and fair dealing and good faith, c. A
duty to disclose all facts know to the agent materially affecting the value or
desirably of the property that are not know to or within the diligent attention
and observation of the Parties. An agent is not obligated to reveal to either
Party any confidential information obtained from the other Party which does not
involved the affirmative duties not forth above.
(ii)    Lessor’s Agent. An agent can agree to act as agent for the lessee only.
In this situations. the agent is not the Lesssor’s agent, even if by agreement
the agent may receive compensation for services rendered either in full or in
part from the Lessor. An agent acting only for a Lessee has the following
affirmative obligations. To the Lessee. A fiduciary duty of utmost care,
integrity, honesty and loyalty in dealings with the Lessee. To the Lessee and
the Lessor. a. Diligent exercise of reasonable skills and care in performance of
the agent’s duties. b. A duty of honest and fair dealing and good faith. c. A
duty to disclose all facts know to the agent materially affecting the value or
desirability of the property the are not know to, or within the diligent
attention and observation of , the Patrice , An agents is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.
(iii)    Agent Representing Both Lessor and Lessee. A real estate agent, either
acting directly or through one or more associate licensees can legally be the
agent of both the Lessor and the Lessee in transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the Less
or and the Lesser: a. A fiduciary duty of utmost care. Integrity honesty and
loyally in the dealings with either Lessor or the Lessee. b Other duties to the
Lessor or and the Lessee as sealed above in subparagraph (i) or (ii) in
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the lessee is willing to pay a higher rent than that offered. The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interacts. Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction. A real estate agent is a person qualified to
advice about real estate. If legal or tax advice is desired consult a competent
professional.
(b)    Brokers have no responsibility with respect to any default or breach
hereof by either Party. The Parties agree that no lawsuit or other legal
preceding involving any breach of duty. error or omission relating to this Lease
may be brought against Broker more than one year after the Start Date and that
the liability (including court costs and attorneys’ fees), of any Broker with
respect to any such lawsuit and /or legal proceeding shall not exceed the
fee-resolved by such Broker pursuant to this Lease: provided, however, that the
foregoing limitation on each Broker’s liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.
(c)    Lesser and Lessee agree to identify to Broken as “Confidential” any
communication or information given Broker that is considered by such Party to be
confidential.
26.    No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration termination of this Lease. In
the event that Lessee holds over, then the Base Rent shall be increased to 150%
of the Base Rent applicable immediately preceding the

 
14
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



expiration or termination. Holdover Base Rent shall be calculated on monthly
basis. Nothing contained herein shall be construed as consent by Lessor to any
holding over by Lessee.
27.    Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
28.    Covenants and Conditions; Construction of Agreement. All provisions of
this Lease to be observed or performed by Lessee are both covenants and
conditions. In construing this Lease, all headings and titles are for the
convenience of the Parties only and shall not be considered a part of this
Lease. Whenever required by the context, the singular shall include the plural
and vice versa. This Lease shall not be construed as If prepared by one of the
Parties, but rather according to its fair meaning as a whole, as If both Parties
had prepared it.
29.    Binding Effect; Choice of Law. This Lease shall be binding upon the
Parties, their personal representatives, successors and assigns and be governed
by the laws of the State in which the Premises are located. Any litigation
between the Parties hereto concerning this Lease shall be initiated in the
county in which the Premises are located.
30.    Subordination; Attornment; Non-Disturbance.
30.1    Subordination. This Subject to Section 30.3 below, this Lease and any
Option granted hereby shall be subject and subordinate to any ground lease,
mortgage, deed of trust, or other hypothecation or security device
(collectively, "Security Device"), now or hereafter placed upon the Premises, to
any and all advances made on the security thereof, and to all renewals,
modifications, and extensions thereof. Lessee agrees that the holders of any
such Security Devices (in this Lease together referred to as "Lender") shall
have no liability or obligation to perform any of the obligations of Lessor
under this Lease. Any Lender may elect to have this Lease and/or any Option
granted hereby superior to the lien of its Security Device by giving written
notice thereof to Lessee, whereupon this Lease and such Options shall be deemed
prior to such Security Device, notwithstanding the relative dates of the
documentation or recordation thereof.
30.2    Attornment. In the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Device to which this Lease is subordinated (I) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attom to such new owner, and
upon request, enter Into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of the new owner, this Lease will automatically become a new lease
between Lessee and such new owner, and (II) Lessor shall thereafter be relieved
of any further obligations hereunder and such new owner shall assume all of
Lessor's obligations, except that such new owner shall not: (a) be liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership; (b) subject to the terms of the
non-disturbance agreement delivered pursuant to Section 30.3, be subject to any
offsets or defenses which Lessee might have against any prior lessor, (c) be
bound by prepayment of more than one month's rent, or (d) be liable for the
return of any security deposit paid to any prior lessor which was not paid or
credited to such new owner.
30.3    Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee's subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
"Non-Disturbance Agreement") from the Lender which Non-Disturbance Agreement
provides that Lessee's possession of the Premises, and this Lease, Including any
options to extend the term hereof, will not be disturbed so long as Lessee is
not in Breach hereof and attoms to the record owner of the Premises. Lessor
represents to Lessee that there are no Security Devices affecting the Premises
as of the date of this Lease. Further, within 80 days after the execution of
this Lease, Lessor shall, if requested by Lessee. use its commercially
reasonable-efforts to obtain a Non Disturbance Agreement from the holder of any
pre existing Security Device which is secured by the Premises In the event that
Lessor is unable to provide the Non Disturbance Agreement within said 60 days.
then Lessee may. at Lessee's option, directly contact Lander and attempt to
negotiate for the execution and delivery of a Non Disturbance Agreement.
30.4    Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender In connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.
31.    Attorneys' Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys' fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, "Prevailing Party' shall Include, without Imitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement. Judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys' fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys' fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys' fees, costs and expenses incurred in the
preparation and service of notices of Default and consultation in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach ($200 is a reasonable minimum per
occurrence for such services and consultation).
32.    Lessor's Access; Showing Premises; Repairs. Lessor and Lessor's agents
shall have the right to enter the Premises at any time. In the case of an
emergency, and otherwise at reasonable times after reasonable prior notice for
the purpose of showing the same to prospective purchasers, lenders, or tenants
(provided that any showings to perspective tenants may only be made during the
last six (6) months of the Term), and making such alterations, repairs,
improvements or additions to the Premises as Lessor may deem necessary or
desirable and the erecting, using and maintaining of utilities, services, pipes
and conduits through the Premises and/or other premises as long as there is no
material adverse effect to Lessee's use of the Premises. All such activities
shall be without abatement of rent or liability to Lessee.
33.    Auctions. Lessee shall not conduct, nor permit to be conducted, any
auction upon the Premises without Lessor's prior written consent. Lessor shall
not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.
34.    Signs. Lessor may place on the Premises ordinary “For Sale" signs at any
time and ordinary “For Lease” signs during the last 6 months of the term hereof.
Except for ordinary "for sublease" signs, Lessee shall not place any sign upon
the Premises without Lessor's prior written consent which consent shall not be
unreasonably withheld, conditioned or delayed. All signs must comply with all
Applicable Requirements.
35.    Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor's failure within 10 days following any such event
to elect to the contrary by written notice to the holder of any such lesser
interest, shall constitute Lessor's election to have such event constitute the
termination of such interest.

 
15
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



36.    Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld or delayed. Lessor's actual reasonable costs
and expenses (including but not limited to architects', attorneys', engineers'
and other consultants' fees) incurred in the consideration of, or response to, a
request by Lessee for any Lessor consent, including but not limited to consents
to an assignment, a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee upon receipt of an invoice and supporting documentation
therefor. Lessor's consent to any act, assignment, or subletting shall not
constitute an acknowledgment that no Default or Breach by Lessee of this Lease
exists, nor shall such consent be deemed a waiver of any then existing Default
or Breach, except as may be otherwise specifically stated in writing by Lessor
at the time of such consent. The failure to specify herein any particular
condition to Lessor's consent shall not preclude the imposition by Lessor at the
time of consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish Its reasons in writing and in reasonable detail
within 10 business days following such request.
37.    Guarantor
37.1    Execution. The Guarantors, if any, shall each execute a guaranty in the
form most recently published by the AIR Commercial Real Estate Association, and
each such Guarantor shall have the same obligations as Lessee under this Lease.
37.2    Default. It shall constitute a Default of the Lessee if any Guarantor
fails or refuses, upon request to provide: (a) evidence of the execution of the
guaranty, including the authority of the party signing on Guarantor’s behalf to
obligate Guarantor, and in case of a corporate Guarantor, a certified copy of a
resolution of its board of directors authorizing the making of such guaranty,
(b) current financial statements. (c) an Estoppel Certificate, or (d) written
confirmation that the guaranty is still in effect.
38.    Quiet Possession. Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee's part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.
39.    Options. if Lessee is granted any Option, as defined below, then the
following provisions shall apply;
39.1    Definition. "Option" shall mean: (a) the right to extend or reduce the
term of or renew this Lease or to extend or reduce the term of or renew any
lease that Lessee has on other property of Lesson (b) the right of first refusal
or first offer to lease either the Premises or other properly of Lesson (c) the
right to purchase, the right of first offer to purchase or the right of first
refusal to purchase the Premises or other properly of Lessor.
39.2    Options Personal To Original Lessee. Any option granted to Lesson in
this Lesson is personal to the original Lessee, and cannot be assigned or
exercised by anyone other than said original Lessee and only while the original
Lessee is in full possession of the Premises and, if requested by Lesser, with
Lessee certifying that Lesson her no intention of Thereafter assigning or
subletting.
39.3    Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be exercised unless the prior
Options have been validity exercised.
39.4    Effect of Default on Options.
(a)    Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), (iii) during the time Lessee
is in Breach of this Lease, or (iv) in the event that Lessee has been given 3 or
more notices of separate Default, whether or not the Defaults are cured, during
the 12 month period immediately preceding the exercise of the Option.
(b)    The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee's inability to exercise an Option
because of the provisions of Paragraph 39.4(a).
(c)    An Option shall terminate and be of no further force or effect,
notwithstanding Lessee's due and timely exercise of the Option, If, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee falls to pay Rent for a period of 30 days after such Rent
becomes due (Without any necessity of Lessor to give notice thereof ), or (ii)
if Lessee commits a Breach of this Lease.
40.    Multiple Buildings. If the Premises are a part of a group of buildings
controlled by Lessor, Lessee agrees that it will abide by and conform to an
reasonable rules and regulations which Lessor may make from time to time for the
management, safety, and care of said properties, including the care and
cleanliness of the grounds and including the parking, loading and unloading of
vehicles, and to cause its employees, suppliers, shippers, customers,
contractors and invitees to so abide and conform. Lessee also agrees to pay its
fair share of common expenses incurred in connection with such rules and
regulations.
41.    Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.
42.    Reservations. Lessor reserves to itself the right, from time to time, to
grant, without the consent or Joinder of Lessee, such easements, rights and
dedications that Lessor deems necessary, and to cause the recordation of parcel
maps and restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with the access to or use of the
Premises by Lessee. Lessee agrees to sign any documents reasonably requested by
Lessor to effectuate any such easement rights, dedication, map or restrictions.
43.    Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment 'under protest' and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to Institute suit for recovery of such sum. if it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay. A Party who does not initiate
suit for the recovery of sums paid "under protest" with 6 months shall be deemed
to have waived its right to protest such payment.
44.    Authority; Multiple Parties; Execution.
(a)    If either Party hereto is a corporation, trust. limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Lease on its behalf. Each Party shall, within 30
days after request, deliver to the other Party satisfactory evidence of such
authority.
(b)    If this Lease is executed by more than one person or entity as "Lessee",
each such person or entity shall be Jointly and severally liable hereunder. it
is agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary (hereto and bind all of the
named Lessees, and Lessor may rely on the same as if all of the named Lessees
had executed such

 
16
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------



document.
(c)    This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
45.    Conflict. Any conflict between the printed provisions of this Lease and
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.
46.    Offer. Preparation of this Lease by either Party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.
47.    Amendments. This Lease may be modified only in writing, signed by the
Parties In interest at the time of the modification. As long as they do not
materially change Lessee's obligations hereunder. Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.
48.    Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT
OF THIS AGREEMENT.
49.    Arbitration of Disputes. An Addendum requiring the Arbitration of all
disputes between the Parties and/or Brokers arising out of this Lease
¬ Is þ is not attached to this Lease.
50.    Accessibility; Americans with Disabilities Act.
(a)    The Premises: þ have not undergone an inspection by a Certified Access
Specialist (CASp). ¬ have undergone an inspection by a Certified Access
Specialist (CASp) and it was determined that the Premises met all applicable
construction-related accessibility standards pursuant to California Civil Code
§55.51 el seq. ¬ have undergone an inspection by a Certified Access Specialist
(CASp) and it was determined that the Premises did not meet all applicable
construction-related accessibility standards pursuant to California Civil Code
§55.51 et seq.
(b)    Since compliance with the Americans with Disabilities Act (ADA) is
dependent upon Lessee's specific use of the Premises, Lessor makes no warranty
or representation as to whether or not the Premises comply with ADA or any
similar legislation. In the event that Lessee's use of the Premises requires
modifications or additions to the Premises In order to be In ADA compliance,
Lessee agrees to make any such necessary modifications and/or additions at
Lessee's expense.
LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN. AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.
ATTENTION; NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:
1.    SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.
2.    RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF
THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE
POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE
STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE
SUITABILITY OF THE PREMISES FOR LESSEE'S INTENDED USE.
WARNING: IF THE PREMISES IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES IS LOCATED.
The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.
Executed
at:                                                                                                                       
Executed
at:                                                                                                 
On:                                                                                                                                         
On:                                                                                                               
By LESSOR:
By LESSEE:
The Shephard Family Trust of 1998
VCA, Inc.,


                                                                                                                                           
a Delaware corporation


By: /s/ Martin
Shephard                                                                                                           
By: /s/ Bob
Antin                                                                                          
Name Printed: Martin
Shephard                                                                                                     
Name Printed: Bob
Antin                                                                              
Title:
Trustee                                                                                                                           
TItle:  President &
CEO                                                                               
By:                                                                                                                                      
By:                                                                                                                
Name
Printed:                                                                                                                          
Name
Printed:                                                                                               
Title:                                                                                                                                     
Title:                                                                                                              
Address:                                                                                                                              
Address:                                                                                                        
 
 
Telephone                                                                                                                              
Telephone:(___)
                                                                                          


 
17
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------





Facsimile:(     )
 
 
Facsimile: (       )
 
Email:
 
 
Email:
 
Email:
 
 
Email:
 
Federal ID No.
 
 
Federal ID No.
 
 
 
 
BROKER:
 
BROKER:
 
 
 
 
 
 
Attn:
 
 
Attn:
 
Title:
 
 
Title:
 
Address:
 
 
Address:
 
 
 
 
Telephone:(       )
 
 
Telephone:(       )
 
Facsimile:(       )
 
 
Facsimile:(       )
 
Email:
 
 
Email:
 
Federal ID No.
 
 
Federal ID No.
 
Broker/Agent BRE License #:
 
 
Broker/Agent BRE License #:
 
 
 
 
 
 
 



NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you
are utilizing the most current form: AIR Commercial Real Estate Association, 500
N Brand Blvd, Suite 900, Glendale, CA 91203.
Telephone No. (213) 687-8777. Fax No.: (213) 687-8816.
© Copyright 2001 - By AIR Commercial Real Estate Association. All rights
reserved.
No part of these works may be reproduced in any form without permission in
writing.
78505-00018

 
18
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM STN-20-11/14E




--------------------------------------------------------------------------------







RENT ADJUSTMENT(S)
STANDARD LEASE ADDENDUM
Dated
       February 28 , 2015
By and Between (Lessor)
Martin Shephard, Trustee of the Shephard Family
 
Trust of 1998
 
 
(Lessee)
VCA, Inc., a Delaware corporation, f/k/a VCA
 
Antech, Inc.,   a  Delaware  corporation
 
 
Address Of Premises:
12421 W. Olympic Boulevard, Los Angeles, CA 90064
 
 

Paragraph __51_
A.    RENT ADJUSTMENTS;
The monthly rent for each month of the adjustment period(s) specified below
shall be Increased using the method(s) Indicated below:

(Check Method(s) to be Used end Fill in Appropriately)
o I. Cost of Living Adjustment(s) (COLA)
a.    On (FiII In COLA Dales):    

--------------------------------------------------------------------------------



the Base Rent shall be adjusted by the change, if any, from the Base Month
specified below, in the Consumer Price Index of the Bureau of Labor Statistics
of the U.S. Department of Labor for (select one):□ CPI W (Urban Wage Earners and
Clerical Workers) or o CPI U (AH Urban Consumers), for (Fill In Urban Area):



--------------------------------------------------------------------------------

, All Items
(1982-1984 = 100). herein referred to as "CPl".
b.    The monthly Base Rent payable in accordance with paragraph A.i.a. of this
Addendum shall be calculated as follows: the Base Rent set forth in paragraph
1.5 of the attached Lease, shall be multiplied by a fraction the numerator of
which shall be the CPl or the calendar month 2 months prior to the month(s)
specified in paragraph A. i.a above during which the adjustment is to take
effect, and the denominator of which shall be the CPI of the calendar month
which is 2 months prior to (select one): the o first month of the term of this
Lease as set forth in paragraph 1.3 ("Base Month") or o (Fill In Other "Base
Month'):                  , The sum so calculated shell constitute the new
monthly Base Rent hereunder, but in no event, shall any such new monthly Base
Rent be less than the Base Rent payable for the month immediately preceding the
Base Rent adjustment.
c.    In the event the compilation and/or publication of the CPI shall be
transferred to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation. in the event that the Parties cannot agree on such
alternative Index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitration shall be paid equally by

the Parties.
o II. Market Rental Value Adjesment(s) (MRV)
a. On (Fill In MRV Adjustment Date(s):    



--------------------------------------------------------------------------------

the Base Rent shall be adjusted to the “Market Rental Value" of the property as
follows:
1) Four months prior to each Market Rental Value Adjustment Date described
above, the Parties shall attempt to agree upon what the new MRV will be on the
adjustment date. If agreement cannot be reached within thirty days, then:
(a)    Lessor and Lessee shall immediately appoint a mutually acceptable
appraiser or broker to establish the new MRV within

the next 30 days. Any associated costs will be split equally between the
Parlies, or
(b)    Both Lessor and Lessee shall each Immediately make a reasonable
determination of the MRV and submit such

determination, in writing, to arbitration in accordance with the following
provisions:
(i) Within 15 days thereafter, Lessor and Lessee shall each select an □
appraiser or □ broker ("Consultant" - check one) of their choice to act as an
arbitrator. The two arbitrators so appointed shall immediately select a third
mutually acceptable Consultant to act as a third arbitrator.
(ii) The 3 arbitrators shall within 30 days of the appointment of the third
arbitrator reach a decision as to what the actual MRV for the Premises Is. and
whether Lessor's or Lessee's submitted MRV is the closest thereto. The decision
of a majority of the arbitrators shall be binding on the Parties. The submitted
MRV which Is determined to be the closest to the actual MRV shall thereafter be
used by the Parties.

 
1
 


INITIALS
 


INITIALS
©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM RA-5-04/14E




--------------------------------------------------------------------------------



(iii) If either of the parties fails to appoint an arbitrator within the
specified 15 days, the arbitrator timely appointed by one of them shall reach a
decision on his or her own, and said decision shall be binding on the Parties.
(iv) The entire cost of such arbitration shall be paid by the party whose
submitted MRV is not selected, i.e., the one that is NOT the closest to the
actual MRV.
2)When determining MRV. the Lessor, Lessee and Consultants shall consider the
terms of comparable market transactions which shall Include, but no limited to,
rent, rental adjustments, abated rent, lease term and financial condition of
tenants.
3)Notwithstanding the foregoing, the new Base Rent shall not be less than the
rent payable for the month immediately preceding the rent adjustment.
b. Upon the establishment of each New Market Rental Value:
1) the new MRV will become the new "Base Rent" for the purpose of calculating
any further Adjustments, and
2) the first month of each Market Rental Value term shall become the new 'Base
Month' for the purpose of calculating any further Adjustments.
þ III. Fixed Rental Adjustment(s) (FRA)
The Base Rent shall be increased to the following amounts on the dates set forth
below:
On (Fill in FRA Adjustment Date(s)):
 
The New Base Rent shall be:
August 1,  2015
 
$58,963.79
August 1, 2016
 
$60,732.70
August 1, 2017
 
$62,554.68
August 1, 2018
 
$64,431.32
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

o IV. Initial Term Adjustments.
The formula used to calculate adjustments to the Base Rate during the original
Term of the Lease shall continue, to be used during the extended term.
B.    NOTICE:
Unless specified otherwise herein, notice of any such adjustments, other than
Fixed Rental Adjustments, shall be made as specified in paragraph 23 of the
Lease.
C.    BROKER'S FEE:
The Brokers shall be paid a Brokerage Fee for each adjustment specified above in
accordance with paragraph 15 of the Lease or If applicable, paragraph 9 of the
Sublease.
NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you
are utilizing the most current form: AIR Commercial Real Estate Association, 500
N Brand Blvd, Suite 900, Glendale, CA 91203.
Telephone No. (213) 687-8777. Fax No.: (213) 687-8816.
78505-00018



 
PAGE 2 OF 2
 


INITIALS
 


INITIALS
©2000 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM RA-5-04/14E




--------------------------------------------------------------------------------









OPTION(S) TO EXTEND
STANDARD LEASE ADDENDUM
Dated    February 28 , 2015
By and Between (Lessor) Martin Shephard, Trustee of the Shephard___
Family Trust of 1998
_____________     

By and Between (Lessee) VCA. Inc., a Delaware corporation, f/k/a
VCA Antech, Inc., a Delaware corporation    
Address of Premises: 12421 w. Olympic Boulevard, Loo Angeles, CA 90064
____________________________________________
Paragraph 52
A. OPTION(S) TO EXTEND:
Lessor hereby grants to Lessee the option to extend the term of this Lease for 2
(two)     additional sixty (60)    
month period(s) commencing when the prior term expires upon each and all of the
following terms and conditions:
(i) In order to exercies an option to extend, Lessee must give written notice of
such election to Lessor and Lessor must receive the same at least 6 but not more
than 12 months prior to the date that the option period would commence. time
being of the essence. If proper notification of the exercise of an option is not
given and/or received, such option shall automatically expire. Options (If there
are more than one) may only be exercised consecutively.
(ii) The provisions of paragraph 38, including those relating to Lessee's
Default set forth in paragraph 39.4 of this Lease, are conditions of this
Option.
(Ill) Except for the provisions of this Lease granting an option or options to
extend the term, all of the terms and conditions of this Lease except where
specifically modified by this option shall apply.
(iv) This Option Is personal to the original Lessee, and cannot be assigned or
exercised by anyone other than said original Lessee and only while the original
Lessee is in full possession of the Premises and without the Intention of
thereafter assigning or subletting.
(v) The monthly rent for each month of the option period shall be calculated as
follows, using the method(s) indicated below; (Check Method(s) to be Used and
Fill in Appropriately)
o I Cost of Living Adjustment(s) (COLA)
a. On (Fill In COLA Dales):

--------------------------------------------------------------------------------

the Base Rent shall be adjusted by the change. if any, from the Base Month
specified below. In the Consumer Price Index of the Bureau of Labor Statistics
of the U.S. Department of Labor for (select one): o CPI W (Urban Wage Earners
and Clerical Workers) or o CPI U (AlI Urban Consumers), for (Fill In Urban
Area):



--------------------------------------------------------------------------------

All Items (1982-1984 = 100), herein referred to as "CPI".
b.    The monthly Base Rent payable in accordance with paragraph A.l.a. of this
Addendum shall be calculated as follows: the Base Rent set forth in paragraph
1.5 of the attached Lease, shall be multiplied by a fraction the numerator of
which shall be the CPI of the calendar month 2 months prior to the month(s)
specified in paragraph A.I.a. above during which the adjustment Is to take
effect, and the denominator of which shall be the CPI of the calendar month
which is 2 months prior to (select one): o the first month of the term of this
Lease as set forth in paragraph 1.3 ("Base Month') or o (Fill in Other "Base
Month"):

--------------------------------------------------------------------------------

The sum so calculated shall constitute the new monthly Base Rent hereunder, but
in no event, shall any such new monthly Base Rent be less than the Base Rant
payable for the month immediately preceding the rent adjustment.
c.    In the event the compilation and/or publication of the CPI shall be
transferred to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearty the same as the CPI shall be used to
make such calculation. In the event that the Parties cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitration shall be paid equally by the Parties.
þ II. Market Rental Value Adjustments) (MRV)
a. On (Fill in MRV Adjustment Date(s)) August 1, 2019 and August 1, 2024



--------------------------------------------------------------------------------

the Base Rent shall be adjusted to the 'Market Rental Value" of the property as
follows:
1) Four months prior to each Market Rental Value Adjustment Date described
above, the Partles shall attempt to agree upon what the new MRV will be on the
adjustment date. If agreement cannot be reached, within thirty days, then:
(a)    Lessor and Lessee shall Immediately appoint a mutually acceptable
appraiser or broker to establish the new MRV within the next 30 days. Any
associated costs will be split equally between the Parties, or
(b)    Both Lessor and Lessee shall each immediately make a reasonable
determination of the MRV and submit such determination, in
 

 
PAGE 1 OF 2
 


INITIALS
 


INITIALS
©2000 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM OE-4-04/14E




--------------------------------------------------------------------------------



writing, to arbitration in accordance with the following provisions:
(I)Within 15 days thereafter, Lessor and Lessee shall each select an o appraiser
or o broker ("Consultant" - check one) of their choice to act as an arbitrator.
The two arbitrators so appointed shall immediately select a third mutually
acceptable Consultant to act as a third arbitrator.
(II)The 3 arbitrators shall within 30 days of the appointment of the third
arbitrator reach a decision as to what the actual MRV for the Premises is, and
whether Lessor's or Lessee's submitted MRV is the closest thereto. The decision
or a majority of the arbitrators shall be binding on the Parties. The submitted
MRV which is determined to be the closest to the actual MRV shall thereafter be
used by the Parties.
(iii) If either of the Parties fails to appoint an arbitrator within the
specified 15 days, the arbitrator timely appointed by one of them shall reach a
decision on his or her own, and said decision shall be binding on the Parties.
(iv) The entire cost of such arbitration shall be paid by the party whose
submitted MRV is not selected, le. The one that is NOT the closest to the actual
MRV.
2)When determining MRV, the Lessor, Lessee and Consultants shall consider the
terms of comparable market transactions which shall include, but no limited to,
rent, rental adjustments, abated rent, lease term and financial condition of
tenants.
3)Notwithstanding the foregoing, the new Base Rent shall not be less than the
rent payable for the month immediately preceding the rent adjustment.
b. Upon the establishment of each New Market Rental Value:
1)the new MRV will become the new "Base Rent" for the purpose of calculating any
further Adjustments, and
2)The first month of each Market Rental Value term shall become the new "Base
Month" for the purpose of calculating any further Adjustments.
o III. Fixed Rental Adjustments) (FRA)
The Base Rent shall be increased to the following amounts on the dates set forth
below:


On (Fill in FRA Adjustment Date(s)):
 
The New Bese Rent shall be:


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



þ IV. Initial Term Adjustments.
The formula used to calculate adjustments to the Base Rate during the original
Term of the Lease shall continue to be used during the extended term. For
example, on each of August 1, 2020, August 1, 2021, August 1, 2022, August 1,
2023, August 1, 2025, August 1, 2O26, August 1, 2027 and August 1, 2028, to the
extent applicable, the Base Rent shall increase to a rate that is one hundred
three percent (103%) of the rate in effect during the immediately preceding
month, without taking Into account any credits, abatements or other concessions.
B. NOTICE:
Unless specified otherwise herein, notice of any rental adjustments, other than
Fixed Rental Adjustments, shall be made as specified in paragraph 23 of the
Lease.


C. BROKER’S FEE:


The Brokers shall be paid a Brokerage Fee for each adjustment specified above in
accordance with paragraph 15 of the Lease or if applicable, paragraph 9 of the
Sublease.


NOTICE: These forms are often modified to meet changing requirements of law and
Industry needs. Always write or call to make sure you
are utilizing the most current form: AIR Commercial Real Estate Association, 500
N Brand Blvd. Suite MO, Glendale, CA 91203.
Telephone No. (213) 887-8777. Fax No.: (213) 687-8616.
78505-00018





 
PAGE 2 OF 2
 


INITIALS
 


INITIALS
©2000 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
OE-4-04/14E
FORM




--------------------------------------------------------------------------------





ENERGY DISCLOSURE LEASE ADDENDUM
(For California Only)
Date: February 28, 2015
By and Between (Lessor) Martin Shephard, Trustee of the Shephard Family Trust of
1998 ______________
(Lessee) VCA, Inc., a Delaware corporation, f/k/a VCA Antech,
Inc.,________________ __
a Delaware corporation    ___________ _
Address of Premises: 12421 W. Olympic Boulevard, Los Angeles, CA
90064    ____________ _
______________________________________________________________________________________________________________________________
_____
PREFACE:
AB 1103, which first went into effect on January 1, 2014, requires the
disclosure of energy consumption information for leases Involving certain types
and sizes of non-residential buildings. These new rules apply only where the
lease in question is for the entire building. Buildings containing less than
10,000 square feet are exempt as are buildings being utilized for certain uses.
In this regard it is the use specified In the certificate of occupancy or the
equivalent of the current or previous tenant/occupant that is Important. While
the use classifications are defined under the statewide California Building
Code, the local municipality selects the use classification for a particular
building when it Issues the occupancy permit. Consequently, local
interpretations and applications of the use classifications can vary. In the
case of industrial buildings utilized for manufacturing, assembly or fabrication
activities (Group F), the exemption will clearly apply. However, warehouses,
depots and distribution centers are likely to be classified as Group S and,
therefore, subject to the regulations. The occupancy permit documentation is the
best means of determining whether AB 1103 applies.
Besides F and S there are a number of other use classifications o some of which
are exempt and some are not. We recommend that you familiarize yourself with the
types of businesses that fall under each use classification since AB 1103
encompasses retail, office, institutional, hospitality and other commercial uses
as well. For your reference, the following use classifications that are NOT
exempt:
i.    Assembly (A) (for example: restaurants, theaters, and lecture halls)
ii    Business (B)
iii.    Education (E)
iv.    Institutional - Assisted Living (I-1, R-2)
v.    Institutional - Nonambulatory (I-2)
vi.    Mercantile (M) (ie. retail)
vii.    Residential - Transient (R-1) (for example, a hotel)
viii.    Storage (S)
ix.    Utility - Parking Garage (U)
Please see the International Code Council website that lists the various use
classifications with links to the types of businesses that are Included In each
classification.
http://publicecodes.cyberregs.com/st/ca/st/b200v10/st_ca_st_b200v10_3_sec001.htm



--------------------------------------------------------------------------------

A.    ACKNOWLEGEMENTS:
Lessee acknowledges that, prior to the execution of this Lease, Lessor timely
delivered to Lessee the energy consumption and benchmarking disclosure documents
for the Premises building In compliance with Public Resources Code Section
25402.10, and Lessee expressly waives any and all claims against Lessor, its
agents and representatives relating to such disclosures or otherwise In
connection with the applicable requirements of Public Resources Code
Section 25402.10.
B.    UTILITIES:
if any of the services or utilities listed in paragraph 11 of the Lease are
separately billed or metered to Lessee, then Lessee hereby authorizes the
release by such utility service providers to Lessor of any and all energy usage
data and other information related to the disclosure requirements under Public
Resources Code Section 25402.10 and shall promptly execute any authorizations,
consents or other documentation required by any such utility service provider
for the release to Lessor of such information. In addition, Lessee shall
promptly deliver to Lessor copies of any utility bills requested by Lessor.
NOTICE: These forms are often modified to meet changing requirements of law and
Industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 500 N Brand Blvd, Suite
900, Glendale, CA 91203. Telephone
No. (213) 687-8777. Fax No.: (213) 687-8616.
© Copyright 2014 By AIR Commercial Real Estate Association.
All rights reserved. No part of these works may be reproduced in any form
without permission in writing.
78505-00018



 
PAGE 1 OF 1
 


INITIALS
 


INITIALS
©2014 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM EDAL-1-11/14E




--------------------------------------------------------------------------------



ADDENDUM TO STANDARD INDUSTRIAL/COMMERCIAL
SINGLE-TENANT LEASE-NET
(12421 W. Olympic Blvd)
THIS ADDENDUM TO STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE-NET
("Addendum") is made and entered into by and between MARTIN SHEPHARD, Trustee of
The Shephard Family Trust of 1998 ("Lessor"), and VCA, INC., a Delaware
corporation, f/k/a VCA Antech, Inc., a Delaware corporation ("Lessee"), as of
the date set forth on the first page of that certain Standard
Industrial/Commercial Single-Tenant Lease -Net between Lessor and Lessee to
which this Addendum is attached and incorporated (the "Form Lease"). The terms,
covenants and conditions set forth herein are intended to and shall have the
same force and effect as if set forth at length in the body of the Form Lease.
To the extent that the provisions of this Addendum are inconsistent with any
provisions of the Form Lease, the provisions of this Addendum shall supersede
and control. Except for purposes of determining whether a conflict exists
between the Form Lease and this Addendum, the term "Lease" (as used herein and
in the Form Lease) shall include the provisions of this Addendum. All
capitalized terms used but not defined herein shall be defined as set forth in
the Form Lease.
1.9. Original Suite A Lease Fully Amended and Restated. Subject to the terms of
Section 3.3, this Lease shall fully amend and restate the Original Suite A Lease
effective as of the Start Date.
2.2. Condition (continued). Lessee acknowledges that upon delivery of Suite B to
Lessee, Suite B shall be in its then condition AS-IS AND WITH ALL ITS FAULTS,
including without limitation, any faults and conditions specifically referenced
in this Agreement. No person acting on behalf of Lessor is authorized to make,
and Lessee acknowledges and agrees that Lessor has not made and specifically
negates and disclaims, any representations, warranties, promises, covenants,
agreements or guaranties of any kind or character whatsoever, whether express or
implied, oral or written, past, present or future, of, as to, concerning or with
respect to Premises, except as set forth in this Paragraph 2.2.
6.2(g) Lessor Termination Option (continued). Notwithstanding the foregoing,
Lessor shall not terminate the Lease under this Section 6.2(g) unless Lessor
determines that Lessor will no longer use the Project as an income-producing
property. Notwithstanding anything to the contrary contained in this Lease, if a
Hazardous Substance Condition occurs during the term of the Lease, through no
fault of Lessee, and as a result thereof, Lessee is unable to reasonably use,
and does not use, the Premises for a period of more than one hundred eighty
(180) consecutive days, Lessee may, within thirty (30) days after the expiration
of such one hundred eighty (180) day period, terminate the Lease effective upon
written notice to Lessor. If Lessee does not give written notice to Lessor of
its election to terminate within such thirty (30) day period, the Lease shall
continue in full force and effect.
6.3 Lessee's Compliance with Applicable Requirements (Continued).
Notwithstanding anything in the Lease to the contrary, Lessee shall not be
obligated to make any structural changes to Suite A or the systems thereof
unless required as a result of Lessee's specific manner of use or alteration of
the Premises. With respect to the structural elements of Suite A existing as of
June 9, 2004 (the date of the Original Suite A Lease), Lessor represents that it
will comply with and observe all laws, ordinances, orders, rules and regulations
of the federal, state, county and/or municipal governments or other duly
constituted public authority affecting the Premises, including, but not limited
to, the Americans With Disabilities Act of 1990 as in effect as of June 9,2004.
8.7 Indemnity (continued), (b) Except to the extent caused by Lessee's
negligence or willful misconduct, Lessor shall indemnify, protect, defend and
hold harmless Lessee from and against any and all claims, damages, liens,
judgments, penalties, attorneys' and consultant's fees, expenses and/or
liabilities arising out of Lessor's gross negligence or breach of the Lease
beyond any applicable cure period, excluding consequential, speculative or
punitive damages.
8.10 Lessee's Right to Self-Insure. Paragraph 8.10 is hereby added to the Lease:
8.10 Lessee's Right to Self-Insure. Notwithstanding the provisions of Paragraph
8 of this Lease, Lessee shall have the right to self-insure with respect to the
insurance required to be


78505-00018/2325862.5



--------------------------------------------------------------------------------



carried by Lessee under such Paragraph in any calendar year during the term
hereof, provided that Lessee had a net worth of at least $10,000,000 (and liquid
assets of at least $1,000,000) as of the last day of the immediately preceding
calendar year, calculated according to generally accepted accounting principles.
For each calendar year in which Lessee elects to self-insure. Lessee shall
provide Lessor with an audited financial statement for the prior calendar year
demonstrating such net worth and liquid assets. In the event that Lessee so
self-insures, it shall be treated as an insurance company with respect to the
provisions of Paragraph 8.5 of this Lease, and such waiver of subrogation set
forth in Paragraph 8.6 of this Lease shall apply to Lessee as insurer.
9. Damage or Destruction. Paragraph 9.8 is hereby added to the Lease:
9.8     Lessee's Right to Terminate. If Lessor does not elect to terminate this
Lease pursuant to Lessor's termination rights as provided herein and the repairs
cannot in the reasonable opinion of an architect or contractor selected by
Lessor, as specified in a written notice to Lessee given within thirty (30) days
after the damage, be completed within two hundred seventy (270) days, Lessee may
elect no later than thirty (30) days after the date of Lessor's notice, to
terminate this Lease by written notice to Lessor effective as of the date
specified in such notice from Lessee, which date shall not be less than thirty
(30) nor more than sixty (60) days after the date such notice is given by
Lessee. If, after three hundred sixty-five (365) days after the damage, subject
to extension for any force majeure event, the Premises are not substantially
repaired, Lessee shall have the right to terminate this Lease by written notice
to Lessor given within thirty (30) days after expiration of such three hundred
sixty-five (365) day period. If Lessee terminates this Lease in accordance with
this Section 9.8, Lessee shall assign to Lessor any insurance proceeds relating
to Lessee Owned Alterations and Utility Installations.
10.1     Definition (Continued). Notwithstanding any other provision of the
Lease to the contrary, Lessee shall (i) be responsible for fifty percent (50%)
of the portion of any increase in Real Property Taxes resulting from any sale,
transfer or other change in ownership of the Premises (a "Proposition 13
Increase") that is attributable to Suite A, as calculated on a relative square
footage basis, and (ii) be responsible for one hundred percent (100%) of the
portion of a Proposition 13 Increase that is attributable to Suite B, as
calculated on a relative square footage basis.
10.5.     Lessee's Right to Contest. Lessee shall have the right, in its name or
in the name of Lessor, but at Lessee's sole cost and expense, (a) to protest and
contest the assessed valuation assigned to all or any part of the Premises
and/or Project by any taxing authority, and (b) to contest the amount,
applicability or validity of any real property tax; provided, that Lessee shall
pay or discharge any such real property tax prior to delinquency during the
period of such contest. Lessor agrees to join in any such protest or contest if
requested by Lessee and to cooperate with Lessee during the course of any such
protest or contest, provided that Lessee shall promptly pay or reimburse Lessor
for any costs or expenses incurred by Lessor in connection with any such protest
or contest. Lessee shall have the right to elect to pay any taxes or assessments
in installments as permitted under applicable law; provided however, that such
election does not increase the total amount of such taxes, assessments or
charges that become or may become a lien on the Property,
12.    Assignment and Subletting. Paragraph 12.4 is hereby added to the Lease:
12.4    Profits, In the event of any assignment, subletting or transfer of the
Lease or Lessee's interest therein, Lessor shall be entitled to one hundred
percent (100%) of all consideration received by Lessee in excess of the rent
paid by Lessee under this Lease (including rent and additional rent and all
other charges payable by Lessee to Lessor under this Lease), including key
money, bonus money or other cash consideration and after deducting costs
reasonably incurred by Lessee in connection with such assignment or sublease
(amortized over the term of the assignment or sublease), including Lessee's
reasonable costs for tenant improvements and brokerage commissions.
13.    Remedies. Paragraph 13.7 is hereby added to the Lease:
13.7     Abatement of Rent. If, through no fault of Lessee, (a) there is a
failure, stoppage, reduction, inability or any other interruption in the
furnishing of any facilities, utilities














78505-00018/2325862.5



--------------------------------------------------------------------------------



or services which are required to be furnished to the Premises or to Lessee
pursuant to the provisions of this Lease, or (b) the Premises or any portion
thereof shall become untenantable for any reason (any event described in (a) or
(b) being an "Event") and Lessee cannot reasonably use and does not use all or
any portion of the Premises to conduct its business as a result of such Event,
then the Rent payable by Lessee hereunder shall be equitably abated or reduced,
but only to the extent of available insurance proceeds, effective the first day
of such Event, based upon the portion or portions of the Premises affected by
such Event and the degree of adverse effect of the Event upon the normal conduct
of Lessee's business at the Premises, until such interruption is remedied or
such insurance proceeds are no longer available, whichever occurs first.


53.Satellite Dish. Provided that the Lease is then in full force and effect and
there is no Breach then in effect, Lessee shall be permitted, subject to
approval by all applicable governmental authorities, to install, maintain and
operate a satellite dish or dishes on the roof of the Building (collectively,
the "Dishes") for the sole use of Lessee during the term of the Lease, the
precise location of which shall be subject to Lessor's prior written approval,
not to be unreasonably withheld, conditioned or delayed, at Lessee's sole cost
and expense. Lessee shall obtain Lessor's prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, to any roof
penetrations. The installation, maintenance and operation of the Dishes shall be
in accordance with the provisions of the Lease and shall be performed at
Lessee's sole cost and expense. Lessee will ensure that the Dishes, and each
part of them, will be installed by licensed contractors in accordance with all
federal, state and local rules and building codes. Lessee will obtain, at its
sole cost and expense, all Federal Communications Commission and other licenses
or approvals required to install and operate the Dishes and shall repair any and
all damage to the Project (including, but not limited to, the roof of the
Building) caused as a result of Lessee's installation of the Dishes. The Dishes
are and shall remain the property of Lessee or Lessee's assignee, transferee or
sub lessee, and Lessor and Lessee agree that the Dishes are not, and
installation of the Dishes at the Project shall not cause the Dishes to become,
a fixture pursuant to the Lease or by operation of law. Lessee shall be
responsible for the operation, repair and maintenance of the Dishes during the
Term, at Lessee's sole cost and expense, and upon the expiration or other
termination of the Lease, Lessee shall remove the Dishes and repair any and all
damage to the Project (including, but not limited to, the roof of the Building)
caused as a result of such removal. In the event Lessor repairs or replaces the
roof during the Term, Lessee will relocate or, if necessary, remove the Dishes
from the roof at Lessee's sole cost upon receipt of written request from Lessor.
Lessor shall use commercially reasonable efforts to avoid the removal of the
Dishes during any such repair or replacement of the roof. Lessee shall be able
to place the Dishes on the roof, at Lessee's sole cost and expense, after Lessor
completes repairing or replacing the roof which Lessor shall pursue in a
reasonably diligent manner. Lessor may have its representative present at the
installation or any reinstallation of the Dishes.
54.Interpretation. The Form Lease and this Addendum shall be deemed to have been
drafted by both parties and shall not be interpreted against any person as
drafter. In addition, prior drafts of the Lease or this Addendum or any letters
of intent regarding the same shall not be used in any way to interpret the
provisions hereof.
55.Energy Usage Consents. Applicable Requirements may hereafter require Lessor
to disclose certain information regarding the energy consumption and efficiency
of improvements in the Project in connection with a sale, financing or lease of
the entire Project. Compliance with these requirements will necessitate that
Lessor have access to all information regarding utility services supplied to the
Premises and Project. Accordingly, within ten (10) days' after Lessor's written
request, Lessee shall execute and deliver to Lessor (and/or to other parties as
directed by Lessor) consent and/or waiver forms as may be required by utility
providers to release such information to or for the benefit of Lessor
[SIGNATURE PAGE FOLLOWS]






































78505-00019/23258625



--------------------------------------------------------------------------------



NOW, THEREFORE, the parties have executed this Addendum and the Lease as of the
date set forth above.
"LESSOR"
THE SHEPHARD FAMILY TRUST OF 1998


By: __/s/ Martin Shephard______________________
Martin Shephard, Trustee
"LESSEE"
VCA, INC.,
a Delaware corporation
By: _/s/ Bob Antin _______________________________    
Name Printed: _Bob Antin_________________________
Title: __President & CEO______________________    


















































78505-00018/2325862.5


